


Exhibit 10.2

 

MEMBER INTEREST PURCHASE AND SALE AGREEMENT

 

BETWEEN

 

iSTAR HARBORSIDE LLC,
AS SELLER

 

AND

 

TRT ACQUISITIONS LLC,
AS PURCHASER

 

DATED:  MAY 3, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page No.

 

 

ARTICLE 1 BASIC INFORMATION

1

1.1

Certain Basic Terms

1

1.2

Closing Costs

5

1.3

Notice Addresses

6

 

 

 

ARTICLE 2 MEMBERSHIP INTERESTS

7

2.1

Membership Interests

7

 

 

 

ARTICLE 3 EARNEST MONEY

7

3.1

Deposit and Investment of Earnest Money

7

3.2

Independent Consideration

7

3.3

Form; Failure to Deposit

8

3.4

Disposition of Earnest Money

8

 

 

 

ARTICLE 4 DUE DILIGENCE

9

4.1

Due Diligence Materials To Be Delivered

9

4.2

Physical Due Diligence

10

4.3

Due Diligence/Financing Contingency Termination Rights

11

4.4

Updated Property Information

14

4.5

Return of Documents and Reports

14

4.6

Service Contracts

15

4.7

Proprietary Information; Confidentiality

15

4.8

No Representation or Warranty by Seller

16

4.9

Purchaser’s Responsibilities

16

4.10

Purchaser’s Agreement to Indemnify

16

 

 

 

ARTICLE 5 TITLE AND SURVEY

17

5.1

Title Commitments

17

5.2

Updated Surveys

17

5.3

Title Review

17

5.4

Delivery of Title Policy and Non-Imputation Endorsement at Closing

18

 

 

 

ARTICLE 6 OPERATIONS AND RISK OF LOSS

18

6.1

Ongoing Operations

18

6.2

Casualty

21

6.3

Condemnation

22

6.4

Tenant Estoppel Certificate/SNDA/Management Agreement Estoppel Certificate

23

 

 

 

ARTICLE 7 CLOSING

24

7.1

Closing

24

7.2

Conditions to Parties’ Obligation to Close

24

7.3

Seller’s Deliveries in Escrow

27

7.4

Purchaser’s Deliveries in Escrow

28

7.5

Closing Statements

28

7.6

Purchase Price

29

 

i

--------------------------------------------------------------------------------


 

7.7

Possession

29

7.8

Delivery of Books and Records

29

7.9

Notice to Schwab, Tenant’s and Licensees

29

 

 

 

ARTICLE 8 PRORATIONS, DEPOSITS, COMMISSIONS

29

8.1

Prorations for Taxes

29

8.2

Prorations for Tenant-Paid Operating Expenses

30

8.3

Prorations for Non-Tenant Paid Items

30

8.4

Miscellaneous Prorations

32

8.5

Leasing Costs

33

8.6

Closing Costs

33

8.7

Final Adjustment After Closing

33

8.8

Tenant Deposits

33

8.9

Commissions

34

8.10

Accounts

34

 

 

 

ARTICLE 9 REPRESENTATIONS AND WARRANTIES

34

9.1

Seller’s Representations and Warranties

34

9.2

Purchaser’s Representations and Warranties

40

9.3

Survival of Representations and Warranties

41

9.4

Company Representations

43

 

 

 

ARTICLE 10 DEFAULT AND REMEDIES

43

10.1

Seller’s Remedies

43

10.2

Purchaser’s Remedies

44

10.3

Attorneys’ Fees

44

10.4

Other Expenses

44

 

 

 

ARTICLE 11 DISCLAIMERS, RELEASE AND INDEMNITY

45

11.1

Disclaimers By Seller

45

11.2

Sale “As Is, Where Is”

45

11.3

Seller Released from Liability

46

11.4

“Hazardous Materials” Defined

47

11.5

Intentionally Deleted

47

11.6

Survival

47

 

 

 

ARTICLE 12 MISCELLANEOUS

47

12.1

Parties Bound; Assignment

47

12.2

Headings

48

12.3

Invalidity and Waiver

48

12.4

Governing Law

48

12.5

Survival

48

12.6

Entirety and Amendments

48

12.7

Time

48

12.8

Intentionally Omitted

48

12.9

No Electronic Transactions

48

12.10

Notices

49

12.11

Construction

49

12.12

Calculation of Time Periods; Business Day

49

 

ii

--------------------------------------------------------------------------------


 

12.13

Execution in Counterparts

50

12.14

Recordation

50

12.15

Further Assurances

50

12.16

Discharge of Obligations

50

12.17

ERISA

50

12.18

No Third Party Beneficiary

51

12.19

Reporting Person

51

12.20

Post-Closing Access

51

12.21

Waiver of Jury Trial

51

12.22

Information and Audit Cooperation

51

12.23

Bulk Sales Laws

52

 

iii

--------------------------------------------------------------------------------


 

LIST OF DEFINED TERMS

 

 

Page No.

 

 

AFE

2

AFE LLC Agreement

4

Agreement

1

Assignment and Assumption

26

Books and Records

5

Bridge Financing Commitment

12

Bridge Loan

14

Business Day

49

Casualty

21

Casualty Tenant Termination Event

21

Casualty Tenant Termination Notice

21

CERCLA

46

Closing

24

Closing Date

2

Closing Date Extension Condition

13

Code

40

Code Plan

40

Co-Insurance

18

Company Representations

42

Condemnation

22

Condemnation Tenant Termination Event

22

Condemnation Tenant Termination Notice

22

Confidentiality Agreement

2

Demanding Party

8

Due Diligence Termination Notice

11

Earnest Money

1

Effective Date

2

ERISA

40

ERISA Plan

40

Escrow Agent

2

Extended Coverage

5

Fidelity

18

Financial Advisor

2

Financial Agreement

4

Financial Statements

10

Financing Commitment Extension Period

13

Financing Commitment Status Statement

13

First American

18

GE Bridge Financing Commitment

12

GE Bridge Loan

14

GE Loan

14

GECC

12

Guaranties

3

Guaranty

3

 

iv

--------------------------------------------------------------------------------


 

Hazardous Materials

46

Improvements

3

Indemnitor

42

Independent Consideration

7

Inspection Period

2

Intangible Personal Property

4

iPortal

8

iStar

2

Land

3

Lease

3

Lease Files

9

Leases

3

Leases and Guaranties

3

Leasing Costs

32

License Agreements

4

Mack-Cali

5

Mack-Cali Management Agreement

5

Management Agreement Estoppel Certificate

23

Mezzanine Loan

14

Non-Demanding Party

8

Non-Imputation Endorsement

18

OFAC

36

Operating Expenses

30

Operating Statements

9

Permitted Exceptions

17

Permitted Liabilities

38

Plan Assets

40

Portfolio Property

3

Portfolio Purchase and Sale Agreement

3

Portfolio Seller

3

Property

7

Property Information

8

Purchase Price

1

Purchaser

1

PXLA

3

PXR

2

PXURA

2

Real Property

3

Rent Roll

9

Reports

14

Schwab

4

Second Street Option

37

Seller

1

Seller’s Ownership Period

5

Seller’s Representatives

41

Senior Lender

12

 

v

--------------------------------------------------------------------------------


 

Service Contracts

4

Similar Law

50

SNDA

23

Subsidiary

3

Subsidiary LLC Agreements

5

Surveys

9

Survival Period

41

Tangible Personal Property

3

Tax Proceeding

30

Taxes

29

Tenant Estoppel Certificate

22

Tenant Receivables

30

Term Financing Commitment

12

The Subsidiaries

3

Third Party Estoppel Certificate

23

Third Party Estoppel Certificates

23

Title Affidavits

27

Title and Survey Review Period

2

Title Commitment

17

Title Company

1

Title Policy

18

Unbilled Tenant Receivables

31

Uncollected Delinquent Tenant Receivables

31

Updated Property Information

14

 

vi

--------------------------------------------------------------------------------

 

MEMBER INTEREST PURCHASE AND SALE AGREEMENT

 

This Member Interest Purchase and Sale Agreement (this “Agreement”) is made and
entered into by and between Purchaser and Seller.

 

RECITALS

 

A.            Defined terms are indicated by initial capital letters.  Defined
terms shall have the meanings set forth herein, whether or not such terms are
used before or after the definitions are set forth.

 

B.            Purchaser desires to purchase the Membership Interests and Seller
desires to sell the Membership Interests, all upon the terms and conditions set
forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual terms, provisions, covenants and
agreements set forth herein, as well as the sums to be paid by Purchaser to
Seller, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, Purchaser and Seller agree as follows:

 

ARTICLE 1
BASIC INFORMATION

 

1.1           Certain Basic Terms.  The following defined terms shall have the
meanings set forth below:

 

1.1.1          “Seller”:      iStar Harborside LLC, a Delaware limited liability
company.

 

1.1.2        “Purchaser”:        TRT Acquisitions LLC, a Delaware limited
liability company.

 

1.1.3          “Purchase Price”:             $212,000,000.00, subject to
adjustment as provided herein.

 

1.1.4        “Earnest Money”:                $3,800,000.00, including all
interest earned thereon, to be deposited in accordance with Section 3.1 below. 
All references herein to Earnest Money shall be deemed to include only such
portions thereof as have been deposited with Escrow Agent in accordance with
Section 3.1.

 

1.1.5        “Title Company”:

 

First American Title Insurance Company
National Commercial Services — Chicago
30 North LaSalle Street, Suite 2700
Chicago, Illinois 60602

 

Attn:  John E. Beckstedt, Jr.
Telephone number: (312) 917-7223
Facsimile number: (888) 279-8547
E-mail: jbeckstedt@firstam.com

 

--------------------------------------------------------------------------------


 

And

 

Fidelity Title Insurance Company
8450 E. Crescent Parkway, Suite 410
Greenwood Village, CO 80111
Attn:  Ms. Valena Bloomquist
Telephone number: (303) 244-9198
Facsimile number:  (720) 489-7593
E-mail: valena.bloomquist@fnf.com

 

1.1.6                              “Escrow Agent”:

 

First American Title Insurance Company
National Commercial Services — Chicago
30 North LaSalle Street, Suite 2700
Attn: John E. Beckstedt, Jr.
Telephone number: (312) 917-7223
Facsimile number: (888) 279-8547
E-mail: jbeckstedt@firstam.com

 

1.1.7        “Financial Advisor”:  HFF Securities L.P., an affiliate of Holliday
Fenoglio Fowler, LP.

 

1.1.8        “Effective Date”:  The date on which this Agreement is executed by
the latter to sign of Purchaser or Seller, as indicated on the signature page of
this Agreement.  If the execution date is left blank by either Purchaser or
Seller, the Effective Date shall be the execution date inserted by the other
party.

 

1.1.9          “Title and Survey Review Period”:  The period ending on May 11,
2010.

 

1.1.10      “Inspection Period”: The period beginning on the Effective Date and
ending on May 11, 2010, subject to extension as provided in Section 6.1.4(1).

 

1.1.11      “Closing Date”:  The date which is ten (10) days after the
expiration of the Inspection Period, subject to extension as provided in
Section 4.3.2.

 

1.1.12      “Confidentiality Agreement”:  The letter agreement dated March 31,
2010 between iStar Financial Inc., an affiliate of Seller (“iStar”), and
Purchaser.

 

1.1.13      “AFE”: American Financial Exchange L.L.C., a New Jersey limited
liability company.

 

1.1.14      “PXR”: Plaza X Realty L.L.C., a New Jersey limited liability
company.

 

1.1.15      “PXURA”: Plaza X Urban Renewal Associates L.L.C., a New Jersey
limited liability company.

 

2

--------------------------------------------------------------------------------


 

1.1.16      “PXLA”: Plaza X Leasing Associates L.L.C., a New Jersey limited
liability company.

 

1.1.17      “The Subsidiaries”: collectively, PXR, PXURA and PXLA.  Each of PXR,
PXURA and PXLA are sometimes referred to herein as a “Subsidiary”.

 

1.1.18      “Portfolio Purchase and Sale Agreement”: That certain Purchase and
Sale Agreement between Purchaser and certain sellers a party thereto
(individually or collectively as the contest requires, “Portfolio Seller”) dated
as of the date hereof.

 

1.1.19      “Portfolio Property”: Those certain properties described in the
Portfolio Purchase and Sale Agreement.

 

1.1.20      “Real Property”:  The land described in Exhibit A hereto (the
“Land”), together with (a) all improvements located thereon, including, without
limitation, that certain office building, but expressly excluding improvements
and structures owned by any tenant or other third party pursuant to Leases (the
“Improvements”), (b) all right, title and interest of AFE, if any, in and to the
rights, benefits, privileges, easements, tenements, hereditaments, and
appurtenances thereon or in anywise appertaining thereto, including without
limitation, any and all minerals and mineral rights, oil, gas, and oil and gas
rights, development rights, air rights, water and water rights, wells, well
rights and well permits, water and sewer taps, and sanitary or storm sewer
capacity, and (c) all right, title, and interest of AFE and, as applicable,
PXURA, as ground lessor of the Real Property, in and to all strips and gores and
any land lying in the bed of any street, road or alley, open or proposed, if
any, adjoining the Land (the Land, together with items (a), (b) and (c) of this
Section 1.1.20, collectively, the “Real Property”).

 

1.1.21      “Leases and Guaranties”: All of AFE’s and the Subsidiaries’ (in each
case, as applicable) right, title and interest, without warranty except as set
forth herein, in those existing leases and subleases, including any amendments
to such leases and subleases made by AFE and the Subsidiaries (in each case, as
applicable), described on Schedule 1.1.21 and all leases or subleases which may
be made by AFE and the Subsidiaries’ (in each case, as applicable) after the
Effective Date and prior to Closing as permitted by this Agreement (individually
a “Lease” and collectively the “Leases”), all guaranties of such Leases,
including any amendments to such guaranties, described on Schedule 1.1.21
(individually a “Guaranty” and collectively the “Guaranties”), and all other
collateral securing the Leases or Guaranties, including without limitation all
security deposits and letters of credit.

 

1.1.22      “Tangible Personal Property”:  All of AFE’s and the Subsidiaries’
(in each case, to the extent applicable) right, title and interest, without
warranty, except as set forth herein, in the equipment, machinery, furniture,
furnishings, supplies and other tangible personal property, if any, owned by AFE
or the Subsidiaries’ (in each case, to the extent applicable) and now or
hereafter located in and used in connection with the operation, ownership or
management of the Real Property, but specifically excluding any items of
personal property owned or leased by any tenants at or on the Real Property
(other than the Subsidiaries) and further excluding any items of personal
property owned by third parties and leased to AFE or the Subsidiaries (in each
case, to the extent applicable) (collectively, the “Tangible Personal
Property”), which excluded items of personal property are listed on Schedule
1.1.22.

 

3

--------------------------------------------------------------------------------


 

1.1.23      “Intangible Personal Property”:  All of AFE’s and the Subsidiaries’
(in each case, to the extent applicable) right, title and interest, if any,
without warranty, except as set forth herein, in all intangible personal
property related to the Real Property and the Improvements, including, without
limitation: all trade names and trade marks associated with the Real Property
and the Improvements, including AFE’s and the Subsidiaries’ (in each case, to
the extent applicable) rights and interests, if any, in the name of the Real
Property; the plans and specifications and other architectural and engineering
drawings for the Improvements, if any; contract rights related to the operation,
ownership or management of the Real Property, including maintenance, service,
construction, supply and equipment rental contracts, if any, but not including
Leases or License Agreements (collectively, the “Service Contracts”) warranties;
governmental permits, approvals and licenses, if any; and telephone exchange
numbers (all of the items described in this Section 1.1.22 collectively referred
to as the “Intangible Personal Property”).  Tangible Personal Property and
Intangible Personal Property shall not include (a) any appraisals or other
economic evaluations of, or projections with respect to, all or any portion of
the Property, including, without limitation, budgets prepared by or on behalf of
Seller, AFE, the Subsidiaries or any affiliate of Seller, AFE or the
Subsidiaries, (b) any documents, materials or information which are subject to
attorney/client, work product or similar privilege, which constitute attorney
communications with respect to the Property, Seller, AFE and/or the Subsidiaries
or which are subject to a confidentiality agreement, (c) such documents,
materials or information received by Seller, AFE or the Subsidiaries from
tenants and covered by confidentiality agreements between such tenants and
Seller, AFE or the Subsidiaries, except that such documents, materials or
information shall be included in Tangible Personal Property if Purchaser shall
have agreed in writing to be bound by the terms of such confidentiality
agreements prior to Seller’s delivery of such documents, materials and
information to Purchaser, and (d) any trade name, mark or other identifying
material that includes the name “iStar” or any derivative thereof.

 

1.1.24      “License Agreements”:  All of AFE’s and the Subsidiaries’ (in each
case, to the extent applicable) right, title and interest, without warranty,
except as set forth herein, in and to all agreements (other than the Leases and
the Guaranties), if any, for the leasing or licensing of rooftop space or
equipment, telecommunications equipment, cable access and other space, equipment
and facilities that are located on or within the Real Property and generate
income to AFE or the Subsidiaries as the owner and tenants of the Real Property,
including agreements which may be made by AFE or the Subsidiaries after the
Effective Date and prior to Closing as permitted by this Agreement (the “License
Agreements”).

 

1.1.25      “Schwab”: Charles Schwab & Co., Inc., a California corporation.

 

1.1.26      “Financial Agreement”: that certain Financial Agreement, together
with all exhibit and schedules annexed thereto, dated as of November 15, 2000
between PXURA and the City of Jersey City, as amended by that certain Addendum
to Financial Agreement, dated as of November 15, 2000 as further amended by that
certain Amendment to Financial Agreement, effective as of September 23, 2003.

 

1.1.27      “AFE LLC Agreement”: that certain Second Amended and Restated
Limited Liability Company Agreement of American Financial Exchange L.L.C., dated
June 26, 2008 and any amendments thereto, if any.

 

4

--------------------------------------------------------------------------------


 

1.1.28      “Books and Records”: collectively, all books and records maintained
by AFE and the Subsidiaries and all books and records maintained by Seller or
Mack-Cali as the property manager on behalf of AFE and the Subsidiaries (in each
case, to the extent applicable) in connection with the ownership or operation of
the Real Property or Improvements or with respect to the corporate matters of
AFE and the Subsidiaries.

 

1.1.29      “Subsidiary LLC Agreements”: collectively, (i) that certain Second
Amended and Restated Limited Liability Company Agreement of PXR, dated June 26,
2008, and any amendments thereto, if any, (ii) that certain Second Amended and
Restated Limited Liability Company Agreement of PXURA, dated June 26, 2008, and
any amendments thereto, if any, and (iii) that certain Second Amended and
Restated Limited Liability Company Agreement of Plaza X Leasing Associates
L.L.C., dated June 26, 2008, and any amendments thereto, if any.

 

1.1.30      “Extended Coverage”: means the deletion of exceptions 2, 3, 4 and 5
from Schedule B — Section 2 of the Title Commitment.

 

1.1.31      “Mack-Cali”: Mack-Cali Realty, L.P., a Delaware limited partnership,
in its capacity as property manager under the Mack-Cali Management Agreement.

 

1.1.32      “Mack-Cali Management Agreement”: Property Management Agreement
dated September 29, 2003 by and between PXLA and Mack-Cali.

 

1.1.33      “Seller’s Ownership Period”: The period beginning on the date Seller
acquired the Membership Interests and continuing through the Closing Date.

 

1.1.34      “Contracting Agreement”: that certain Project Employment and
Contracting Agreement between the City of Jersey City and PXURA dated
November 15, 2000.

 

1.2           Closing Costs.  Closing costs shall be allocated and paid as
follows:

 

 

Cost

 

Responsible Party

Title Commitment required to be delivered pursuant to Section 5.1

 

Seller

Premium for standard form Title Policy with Extended Coverage, Co-Insurance and
one-half (1/2) of the Non-Imputation Endorsement (subject to this Section 1.2
and Section 5.4) required to be delivered pursuant to Section 5.4

 

Seller

Premium for any upgrade of the Title Policy for additional coverage, including,
without limitation, the premium for any re-insurance, and any endorsements to
the Title Policy desired by Purchaser (except that Purchaser shall pay only
one-half (1/2) of the premium for the Non-Imputation Endorsement), any
inspection fee charged by the Title Company, tax certificates, municipal and
utility lien certificates, and any other Title Company charges other than those
required in connection with satisfying any liens which are not Permitted
Exceptions

 

Purchaser

 

5

--------------------------------------------------------------------------------


 

Any increase in the premium for the Title Policy attributable to obtaining
Co-Insurance as provided in Section 5.4

 

Purchaser

Any costs required to cause the Title Company to issue the Title Policy with
Extended Coverage

 

Seller

Costs of a new survey and/or any revisions, modifications or recertifications to
the existing Survey.

 

Seller

Costs for UCC Searches

 

Purchaser

Recording Fees

 

Paid in accordance with local custom

Any deed taxes, documentary stamps, transfer taxes, intangible taxes, mortgage
taxes or other similar taxes, fees or assessments

 

Paid in accordance with Schedule 1.2

Any escrow fee charged by Escrow Agent for holding the Earnest Money or
conducting the Closing

 

Purchaser ½

Seller ½

Real Estate Fee to Financial Advisor

 

Seller

All other closing costs and expenses incident to this transaction and the
closing thereof shall be paid by the party incurring the same.

 

 

 

1.3           Notice Addresses.  All notices required or permitted to be sent
hereunder shall be sent as follows:

 

 

Purchaser:

TRT Acquisitions LLC

 

Copies to:

TRT Acquisitions LLC

 

 

 

 

 

 

518 17th Street, Suite 1700

 

 

518 17th Street, Suite 1700

 

Denver, CO 80202

 

 

Denver, CO 80202

Attention:

Mr. John Blumberg

 

 

Attention:

Joshua J. Widoff, Esq.

 

Mr. Greg Moran

 

 

 

 

Telephone:

303-228-2200

 

 

Telephone:

303-228-2200

Facsimile:

303-577-9797

 

 

Facsimile:

303-869-4602

E-mail:

gmoran@dividendcapital.com

 

 

E-mail:

jwidoff@dividendcapital.com

 

 

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

 

 

Greenberg Traurig, LLP

 

 

 

 

200 Park Avenue

 

 

 

 

New York, NY 10166

 

 

 

 

Attention: Robert J. Ivanhoe, Esq.

 

 

 

 

Telephone: 212-801-9333

 

 

 

 

Facsimile: 212-801-6400

 

 

 

 

E-mail: ivanhoer@gtlaw.com

 

 

 

 

 

Seller:

c/o iStar Financial Inc.

 

Copies to:

iStar Financial Inc.

 

1114 Avenue of the Americas

 

 

1114 Avenue of the Americas

 

New York, NY 10036

 

 

New York, NY 10036

 

6

--------------------------------------------------------------------------------


 

 

Attention: Samantha Garbus

 

 

Attn: Mary-Beth Roselle, Esq.

 

Telephone: 212-930-9407

 

 

Telephone: 212-930-9481

 

Facsimile: 212-930-9494

 

 

Facsimile: 212-930-9494

 

E-mail: sgarbus@istarfinancial.com

 

 

E-mail: mroselle@istarfinancial.com

 

 

 

 

 

 

 

 

 

iStar Asset Services Inc.

 

 

 

 

180 Glastonbury Boulevard

 

 

 

 

Glastonbury, CT 06033

 

 

 

 

Attn: President

 

 

 

 

Telephone: 860-815-5910

 

 

 

 

Facsimile: 860-815-5901

 

 

 

 

E-mail: brubin@istarfinancial.com

 

 

 

 

 

 

 

 

 

Katten Muchin Rosenman LLP

 

 

 

 

525 West Monroe St.

 

 

 

 

Chicago, IL 60661-3693

 

 

 

 

Attn: Gregory P.L. Pierce, Esq.

 

 

 

 

Phone: 312-902-5541

 

 

 

 

Fax: 312-577-8893

 

 

 

 

Email: greg.pierce@kattenlaw.com

 

ARTICLE 2
MEMBERSHIP INTERESTS

 

2.1           Membership Interests.  Subject to the terms and conditions of this
Agreement, Seller agrees to sell to Purchaser, and Purchaser agrees to purchase
from Seller, one hundred percent (100%) of the membership interests in AFE (the
“Membership Interests”).

 

ARTICLE 3
EARNEST MONEY

 

3.1           Deposit and Investment of Earnest Money .  Within two (2) Business
Days after the Effective Date, Purchaser shall deposit One Million Nine Hundred
Thousand and no/100 Dollars ($1,900,000.00) with Escrow Agent and deliver a
completed, executed Form W-9 to the Escrow Agent and the Seller.  Within two
(2) Business Days after Purchaser has delivered the Due Diligence Waiver Notice
to Seller pursuant to Section 4.3.1 hereof, Purchaser shall deposit One Million
Nine Hundred Thousand and no/100 Dollars ($1,900,000.00) with Escrow Agent.
Escrow Agent shall invest the Earnest Money in the Federated Prime Obligations
Fund (NASDAQ: POIXX), shall not commingle the Earnest Money with any funds of
Escrow Agent or others, and shall promptly provide Purchaser and Seller with
confirmation of the investments made.  Such account shall have no penalty for
early withdrawal, and Purchaser accepts all risks with regard to the investment
of the Earnest Money.

 

3.2           Independent Consideration.  If this Agreement terminates pursuant
to Section 4.3.1, 4.3.2 or Article 10 hereof and Purchaser is entitled to
receive a return of the Earnest Money pursuant to the terms hereof, the Escrow
Agent shall first disburse to Seller One Hundred

 

7

--------------------------------------------------------------------------------


 

and No/100 Dollars ($100.00) as independent consideration for Seller’s
performance under this Agreement (“Independent Consideration”), which shall be
retained by Seller in all instances.

 

3.3           Form; Failure to Deposit.  The Earnest Money shall be paid by wire
transfers to Escrow Agent of immediately available U.S. federal funds.  If
Purchaser fails to timely deposit all of the Earnest Money within the time
periods required, Seller may terminate this Agreement by written notice to
Purchaser and Escrow Agent, in which event any Earnest Money that has previously
been deposited by Purchaser with Escrow Agent shall be immediately delivered to
Seller and thereafter the parties hereto shall have no further rights or
obligations hereunder, except for rights and obligations which, by their terms,
survive the termination hereof.

 

3.4           Disposition of Earnest Money.  The Earnest Money shall be applied
as a credit to the Purchase Price at Closing.  However, if this Agreement
terminates pursuant to Section 4.3.1 or 4.3.2, Escrow Agent shall pay the entire
Earnest Money (less the Independent Consideration) to Purchaser one (1) Business
Day following the end of the Inspection Period (as long as the current
investment can be liquidated and disbursed in one (1) Business Day).  No notice
to Escrow Agent from Seller shall be required for the release of the Earnest
Money to Purchaser by Escrow Agent if this Agreement terminates pursuant to
Section 4.3.1 or 4.3.2.  In the event of a termination of this Agreement by
either Seller or Purchaser other than pursuant to Section 4.3.1, 4.3.2 or
Article 10, Seller and Purchaser hereby direct Escrow Agent to immediately add
the Earnest Money held by Escrow Agent pursuant to the terms of this Agreement
to the earnest money held by Escrow Agent pursuant to the Portfolio Purchase and
Sale Agreement and thereafter the Earnest Money shall be held by Escrow Agent
pursuant to the terms of the Portfolio Purchase and Sale Agreement.  In the
event of a termination of this Agreement by either Seller or Purchaser pursuant
to Article 10, the party (the “Demanding Party”) seeking to terminate this
Agreement pursuant to Article 10 shall give written notice of such election to
Escrow Agent and the other party (the “Non-Demanding Party”) to this Agreement. 
Upon receipt of such notice of termination pursuant to Article 10, Escrow Agent
shall give notice to the Non-Demanding Party of Escrow Agent’s receipt of such
notice, enclosing a copy of the notice in question.  If within five (5) Business
Days after the Non-Demanding Party is given or deemed to have been given notice
of Escrow Agent’s receipt of the notice in question, Escrow Agent has not
received from the Non-Demanding Party its notice of objection to the notice,
then Escrow Agent shall disburse the Earnest Money as requested by the notice in
question, on the sixth (6th) Business Day following its giving of such notice to
the Non-Demanding Party.  If within said five (5) Business Day period Escrow
Agent receives from the Non-Demanding Party notice of objection, then Escrow
Agent shall notify the Demanding Party of the objection, and continue to hold
the Earnest Money until Escrow Agent is in receipt of a joint order direction or
a court order instructing Escrow Agent to disburse the Earnest Money.  In such
event of objection, Escrow Agent may interplead the Earnest Money into a court
of competent jurisdiction in a New York state court or federal court located in
the State, City and County of New York.  All attorneys’ fees and costs and
Escrow Agent’s costs and expenses incurred in connection with such interpleader
shall be assessed against the party that is not awarded the Earnest Money, or if
the Earnest Money is distributed in part to both parties, then in the inverse
proportion of such distribution.

 

8

--------------------------------------------------------------------------------

 

ARTICLE 4
DUE DILIGENCE

 

4.1           Due Diligence Materials To Be Delivered.  Seller has delivered to
Purchaser complete (to Seller’s knowledge) copies of, or made electronic copies
available to Purchaser on Seller’s iPortal internet site relating to the Real
Property and Membership Interests (“iPortal”), the following (the “Property
Information,” or the “Property Documents”):

 

4.1.1        Rent Roll.  A current rent roll in Seller’s standard form (“Rent
Roll”) for the Real Property and Improvements;

 

4.1.2        Financial Information.  Operating statements and summaries of
capital expenditures pertaining to the Real Property and Improvements during the
Seller’s Ownership Period (collectively, “Operating Statements”);

 

4.1.3        Environmental Reports.  A copy of any environmental reports or
environmental site assessments related to the Real Property and Improvements
prepared for the benefit of Seller, AFE or the Subsidiaries (as applicable), it
being acknowledged by Purchaser that Purchaser shall not be entitled to rely
thereon absent an express reliance letter from the company issuing such
environmental reports or environmental site assessments obtained by Purchaser at
Purchaser’s sole cost and expense;

 

4.1.4        Tax and Financial Agreement Statements. Ad valorem tax statements
relating to the Real Property and Improvements, statements sent by or on behalf
of AFE and the Subsidiaries pursuant to the Financial Agreement relating to the
Real Property and Improvements during the Seller’s Ownership Period and material
correspondence received by AFE or the Subsidiaries during the Seller’s Ownership
Period and relating to the Financial Agreement;

 

4.1.5        Surveys.  A copy of the most current survey, if any, of the Real
Property and Improvements in Seller’s possession (the “Survey”);

 

4.1.6        Service Contracts.  Copies of any Service Contracts for the Real
Property and Improvements;

 

4.1.7        Personal Property.  A list of Tangible Personal Property for the
Real Property and Improvements;

 

4.1.8        License Agreements.  Copies of any License Agreements for the Real
Property and Improvements;

 

4.1.9        Lease Files.  The lease file for the Leases affecting the Real
Property and Improvements, including, without limitation, the Leases, any
amendments thereto, the Guaranties (if applicable), any amendments thereto, any
letter agreements, any assignments which are then in effect and any letters of
credit which are then in effect (collectively, the “Lease File”);

 

9

--------------------------------------------------------------------------------


 

4.1.10      Maintenance Records and Warranties.  Maintenance work orders for the
Improvements for the 12 months preceding the Effective Date and warranties for
the Improvements, if any, on roofs, air conditioning units, fixtures and
equipment;

 

4.1.11      Plans and Specifications.  Building plans and specifications
relating to the Improvements, if any;

 

4.1.12      Licenses, Permits and Certificates of Occupancy.  Licenses, permits
and certificates of occupancy relating to the Improvements and umbrella policies
related thereto;

 

4.1.13      Insurance Certificates.  Copies of certificates evidencing the
existing liability and casualty insurance coverage for the Real Property and
Improvements maintained by AFE, the Subsidiaries (as applicable) and other
affiliates of Seller;

 

4.1.14      Tax Returns.  Copies of the federal, state and local tax returns of
Seller, AFE and the Subsidiaries (in each case, to the extent applicable) for
the past four (4) years (collectively, the “Tax Returns”);

 

4.1.15      Organizational Documents.  The AFE LLC Agreement, the Subsidiary LLC
Agreements, all related articles, charters, certificates of formation, and
registrations and minutes, and any amendments and modifications thereto;

 

4.1.16      Books and Records.  The Books and Records;

 

4.1.17      Financial Statements. Audited financial statements filed by PXURA
pursuant to the Financial Agreement during the Seller’s Ownership Period and
unaudited financial statements and reports of AFE and the Subsidiaries in such
form as compiled by Seller, AFE or the Subsidiaries during the Seller’s
Ownership Period (collectively, the “Financial Statements”).

 

Except for the Rent Roll contemplated in Section 4.1.1, Seller’s obligation to
deliver the items listed in this Section 4.1 shall be limited to the extent such
items are in the possession of Seller, AFE, PXR, PXURA, PXLA or Mack-Cali.

 

4.2           Physical Due Diligence.  Commencing on the Effective Date and
continuing until the Closing, subject to the terms of the Leases, Purchaser
shall have reasonable access to the Real Property and Improvements at all
reasonable times during normal business hours, upon appropriate notice to
tenants as permitted or required under the Leases, for the purpose of conducting
reasonably necessary tests, including surveys and architectural, engineering,
geotechnical and environmental inspections and tests, provided that
(a) Purchaser must give Seller the greater of (i) two (2) full Business Days’ or
(ii) the minimum notice period required by the applicable Leases for the Real
Property or Improvements, written notice of any such inspection or test, and
with respect to any intrusive inspection or test (i.e., core sampling) must
obtain Seller’s prior written consent (which consent shall not be unreasonably
withheld or conditioned), (b) prior to performing any inspection or test,
Purchaser must deliver a certificate of insurance to Seller evidencing that
Purchaser and its contractors, agents and representatives have in place (and
Purchaser and its contractors, agents and representatives shall maintain during
the pendency of this Agreement) (1) commercial general liability insurance with
limits of at least

 

10

--------------------------------------------------------------------------------


 

One Million Dollar ($1,000,000) per occurrence and Two Million Dollars
($2,000,000) in the aggregate for bodily injury or death and property damage
insurance including coverage for contractual liability and personal and
advertising injury with respect to Purchaser’s obligations hereunder, and
(2) workers’ compensation and employers’ liability insurance with limits of at
least $100,000 each accident, $100,000 each employee and $500,000 policy limit,
all covering any accident arising in connection with the presence of Purchaser,
its contractors, agents and representatives on the Real Property or in the
Improvements, which insurance, except for workers’ compensation and employers’
liability, shall (A) name as additional insureds thereunder Seller, AFE, the
Subsidiaries and such other parties holding insurable interests as Seller may
designate and (B) be written by a reputable insurance company having a rating of
at least “A+:VII” by Best’s Rating Guide (or a comparable rating by a successor
rating service), and (C) otherwise be subject to Seller’s prior approval, which
approval shall not be unreasonably withheld, conditioned or delayed, and (c) all
such tests shall be conducted by Purchaser in compliance with Purchaser’s
responsibilities set forth in Section 4.9 below.  The requirement to carry the
insurance specified in the preceding sentence may be satisfied through blanket
or umbrella insurance policies carried by Purchaser or its affiliates. 
Purchaser shall bear the cost of all such inspections or tests and shall be
responsible for and act as the generator with respect to any wastes generated by
those tests, which obligation shall survive the termination of this Agreement. 
Subject to the provisions of Section 4.7 hereof, Purchaser or Purchaser’s
representatives may communicate with any Seller-designated tenant
representative; provided, however, Purchaser must contact Seller at least three
(3) full Business Days in advance by telephone to inform Seller of Purchaser’s
intended communication with any Seller-designated tenant representative and
allow Seller the opportunity to participate in such communication if Seller
desires.  No assurance or guaranty is afforded by Seller that any
Seller-designated tenant representative will communicate with Purchaser or
Purchaser’s representatives.  Subject to the provisions of Section 4.7 and 4.10
hereof, Purchaser or Purchaser’s representatives may, only with Seller’s consent
or participation, communicate with any governmental authority for the sole
purpose of gathering information regarding current zoning compliance of the Real
Property and current entitlements with respect to the Real Property in
connection with the transaction contemplated by this Agreement.  Purchaser must
contact Seller at least three (3) full Business Days in advance by telephone to
inform Seller of Purchaser’s intended communication with any governmental
authority and to allow Seller the opportunity to participate in such
communication if Seller desires.  As used in this Section 4.2, “communicate” and
“communication” shall mean the initiation of, response to, or sharing or
exchange of information, knowledge or messages, whether by oral, written or
electronic methods or media, or by any other means in person or otherwise, and
includes requests for inspections or other access to the Real Property and
Improvements.

 

4.3           Due Diligence/Financing Contingency Termination Rights.

 

4.3.1        Notwithstanding anything to the contrary in this Agreement, this
Agreement shall automatically terminate on the last day of the Inspection Period
unless Purchaser gives written notice waiving such termination and containing
such other information required by Section 4.3.2 hereof and Section 4.3.2 of the
Portfolio Purchase  and Sale Agreement to Seller, Portfolio Seller and Escrow
Agent (the “Due Diligence Waiver Notice”) on or before the last day of the
Inspection Period.  If Purchaser delivers a Due Diligence Waiver Notice, this
Agreement, and the Portfolio Purchase and Sale Agreement pursuant to the terms
thereof, shall

 

11

--------------------------------------------------------------------------------


 

continue in full force and effect, subject to the provisions of this Agreement
and the Portfolio Purchase and Sale Agreement, including Section 4.3.1 hereof
and thereof, and Purchaser shall be deemed to have acknowledged that it has
received or had access to all Property Documents (as defined herein and in the
Portfolio Purchase and Sale Agreement) and conducted all inspections and tests
of the Real Property, Improvements and Portfolio Property that it considers
important.

 

4.3.2        Notwithstanding anything to the contrary in this Agreement, this
Agreement, and the Portfolio Purchase and Sale Agreement pursuant to the terms
thereof, shall automatically terminate on the last day of the Inspection Period
(as defined herein and in the Portfolio Purchase and Sale Agreement) unless
Purchaser shall notify Seller and Portfolio Seller in the Due Diligence Waiver
Notice that Purchaser (i) was able to obtain a financing commitment for the
transaction described herein and in the Portfolio Purchase and Sale Agreement
from any lender which lender and the terms of such loan are satisfactory to
Purchaser in its sole and absolute discretion (the “Term Financing Commitment”)
and Purchaser has provided Seller and Portfolio Seller with a fully executed
copy of the Term Financing Commitment, in which case Purchaser and Seller shall
proceed to Closing pursuant to the terms and provisions of this Agreement,
Purchaser shall proceed to closing the acquisition of the Portfolio Property
pursuant to the Portfolio Purchase and Sale Agreement and iStar shall have no
obligation to provide the Mezzanine Loan and iStar’s providing the Mezzanine
Loan and the closing of the loan contemplated by the Term Financing Commitment
shall not be conditions to Purchaser’s obligation to close hereunder or under
the Portfolio Purchase and Sale Agreement, (ii) was able to obtain a financing
commitment or commitments for the GE Bridge Loan from General Electric Capital
Corporation (“GECC”) pursuant to the terms of this Agreement and the Portfolio
Purchase and Sale Agreement (such single or multiple commitments are referred to
herein collectively, as the “GE Bridge Financing Commitment”), which GE Bridge
Financing Commitment is satisfactory to Purchaser in its sole and absolute
discretion and must specify all major business terms of the GE Bridge Loan,
including, without limitation, all major amendments to the GE Loan, and
Purchaser has provided Seller and Portfolio Seller with a fully executed copy of
the GE Bridge Financing Commitment, in which case iStar shall, subject to the
terms of this Section 4.3.2 and Section 4.3.2 of the Portfolio Purchase and Sale
Agreement, provide the Mezzanine Loan simultaneously with the closing of the GE
Bridge Loan, Purchaser and Seller shall proceed to Closing pursuant to the terms
and provisions of this Agreement, Purchaser shall proceed to closing the
acquisition of the Portfolio Property pursuant to the Portfolio Purchase and
Sale Agreement and, provided Purchaser has not subsequently elected to obtain
alternative financing, (x) iStar’s providing the Mezzanine Loan simultaneously
with the closing of the GE Bridge Loan and (y) GECC’s closing of the GE Bridge
Loan under the terms of the GE Bridge Financing Commitment on the Closing Date
(unless the GE Bridge Loan fails to close as a result of (A) Purchaser’s uncured
default under the GE Bridge Financing Commitment, (B) the failure of one or more
conditions to close which are within Purchaser’s reasonable control to satisfy,
or (C) Purchaser’s failure to accept documentation for the GE Bridge Loan that
is commercially reasonable for debt assumption transactions) shall be conditions
to Purchaser’s obligation to close hereunder and under the Portfolio Purchase
and Sale Agreement, (iii) was able to obtain a financing commitment for a Bridge
Loan from GECC or any alternative senior lender the terms of which loan and
identity of such lender are satisfactory to Purchaser in its sole and absolute
discretion (“Senior Lender”) pursuant to the terms of this Agreement and the
Portfolio Purchase and Sale Agreement (the “Bridge Financing Commitment”) and
Purchaser has provided Seller and Portfolio Seller with a fully executed

 

12

--------------------------------------------------------------------------------


 

copy of the Bridge Financing Commitment, in which case iStar shall, subject to
the terms of this Section 4.3.1 and Section 4.3.2 of the Portfolio Purchase and
Sale Agreement, provide the Mezzanine Loan simultaneously with the closing of
the Bridge Loan, Purchaser and Seller shall proceed to Closing pursuant to the
terms and provisions of this Agreement and Purchaser shall proceed to closing
the acquisition of the Portfolio Property pursuant to the Portfolio Purchase and
Sale Agreement but the closing of the Bridge Loan and the Mezzanine Loan (so
long as iStar is not in default of its obligation to provide the Mezzanine Loan
as set forth herein and in the Portfolio Purchase and Sale Agreement) shall not
be conditions to Purchaser’s obligations to close hereunder or under the
Portfolio Purchase and Sale Agreement, or (iv) has not obtained the Term
Financing Commitment, the GE Bridge Financing Commitment or the Bridge Financing
Commitment on terms that are yet acceptable to Purchaser but that Purchaser
(A) desires to proceed to Closing hereunder and under the Portfolio Purchase and
Sale Agreement notwithstanding that Purchaser does not have the Term Financing
Commitment, the GE Bridge Financing Commitment or the Bridge Financing
Commitment on terms that are yet acceptable to Purchaser in its sole and
absolute discretion and (B) requests an additional ten (10) day period (the
“Financing Commitment Extension Period”) within which to obtain the Term
Financing Commitment, the GE Bridge Financing Commitment or the Bridge Financing
Commitment on terms acceptable to Purchaser, in which case Purchaser shall be
deemed to have acknowledged that it has received or had access to all Property
Documents (as defined herein and in the Portfolio Purchase and Sale Agreement),
conducted all inspections and tests of the Real Property, Improvements and the
Portfolio Property that it considers important, and completed its due diligence
of, the Membership Interests, the Real Property, the Improvements and the
Portfolio Property (items (i), (ii) and (iii) above are each referred to herein
individually as a “Financing Commitment Status Statement”).  If the Due
Diligence Waiver Notice contains the information set forth in item (iv) above,
prior to the end of the Financing Commitment Extension Period, Purchaser shall
deliver to Seller and Portfolio Seller a notice setting forth the Financing
Commitment Status Statement applicable as of the last day of the Financing
Commitment Extension Period and the terms and conditions set forth above and in
Section 4.3.2 of the Portfolio Purchase and Sale Agreement related thereto shall
apply. If Purchaser fails to deliver the applicable Financing Commitment Status
Statement and a fully executed copy of either the Term Financing Commitment, the
GE Bridge Financing Commitment or the Bridge Financing Commitment prior to the
end of the Financing Commitment Extension Period, this Agreement, and the
Portfolio Purchase and Sale Agreement pursuant to the terms thereof, shall
automatically terminate as of the last day of the Financing Commitment Extension
Period, in which case the Earnest Money shall be immediately returned to
Purchaser and the parties hereto shall have no further rights or obligations,
other than those that by their terms survive the termination of this Agreement. 
Any Financing Commitment Status Statement delivered by Purchaser pursuant to the
terms hereof shall be the same as the Financing Commitment Status Statement
delivered by Purchaser pursuant to the Portfolio Purchase and Sale Agreement. If
Purchaser obtains either the Term Financing Commitment, the GE Bridge Financing
Commitment or the Bridge Financing Commitment pursuant to the terms of, and
within the timeframes set forth in, this Section 4.3.1 and Section 4.3.2 of the
Portfolio Purchase and Sale Agreement, then Purchaser or Seller may elect to
extend the then current Closing Date from time to time to a date that is not
more than ten (10) days following the then current Closing Date by delivering
written notice to the other  party at least two (2) days prior to the then
current Closing Date, respectively, solely in order for (A) Purchaser to comply
with the terms of the Term

 

13

--------------------------------------------------------------------------------


 

Financing Commitment, the GE Bridge Financing Commitment or the Bridge Financing
Commitment (as applicable) or to obtain alternative financing and (B) Seller to
satisfy the conditions to Purchaser’s obligations to close set forth in
Section 7.2.2 of this Agreement (the foregoing items (A) and (B) are each
referred to herein individually as, a “Closing Date Extension Condition”);
provided, however, neither Purchaser nor Seller shall have the right to extend
the Closing Date beyond the earlier of June 24, 2010 and the required closing
date of the lender providing the financing for Purchaser’s acquisition of the
Membership Interests and the Portfolio Property as described in the Financing
Commitment Status Statement; provided, further, no election by Purchaser or
Seller to extend the Closing Date shall be valid unless either Purchaser or
Seller shall have simultaneously elected to extend the closing date of the
Portfolio Purchase and Sale Agreement in accordance with the terms thereof. The
terms “GE Bridge Loan”, “GE Loan”, “Bridge Loan” and “Mezzanine Loan” used in
this Section 4.3.2 and elsewhere in this Agreement shall have the meanings
ascribed to such terms in the Portfolio Purchase and Sale Agreement.

 

4.4           Updated Property Information.  From the Effective Date through the
Closing Date, if and to the extent that Seller, AFE or any Subsidiary receives
from an unaffiliated third-party any additional Property Information not
previously provided to Purchaser, or if and to the extent that Seller, AFE or
any Subsidiary receives any document, notice or correspondence from an
unaffiliated third-party or otherwise obtains actual knowledge from an
unaffiliated third-party source of a condition arising after the Effective Date
that would render any of the representations and warranties of Seller in
Section 9.1 untrue if and to the extent remade after the Effective Date, Seller
shall promptly so notify Purchaser and shall make electronic copies of all such
documents, notices, correspondence or other information in Seller’s, AFE’s or
the Subsidiaries’ possession (“Updated Property Information”) available to
Purchaser on iPortal. Updated Property Information may include any information
disclosed in the Tenant Estoppel Certificate, but such updated information shall
remain subject to Purchaser’s rights pursuant to Section 7.2.1(1) and 7.2.3. 
The representations and warranties of Seller in Section 9.1 shall be deemed
amended to reflect such Updated Property Information, provided that if the
amendment or deemed amendment of any representation or warranty reflects a fact
or circumstance that would trigger a termination, extension or other right of
Purchaser under this Agreement, the amendment or deemed amendment of any
representation or warranty to reflect such fact or circumstance shall not
vitiate such right of Purchaser.  Additionally, Seller shall notify or
indirectly cause PXLA to notify Mack-Cali of the pending sale and transfer of
the Membership Interests to Purchaser pursuant to this Agreement and request
that Mack-Cali immediately notify PXLA and Seller of any notice received
affecting the Financial Agreement, the Schwab Lease, the Real Property or
Improvements and any other item for which Mack-Cali is responsible under the
Mack-Cali Management Agreement.

 

4.5           Return of Documents and Reports.  As additional consideration for
the transaction contemplated herein, if Purchaser terminates this Agreement,
Purchaser shall provide to Seller, if requested by Seller, promptly following
the receipt of notice from Seller after the termination of this Agreement,
copies of all “Reports”.  “Reports” mean (a) written third-party reports, tests,
investigations and studies that pertain to contamination of, or environmental
concerns regarding, the Real Property or Improvements delivered to Purchaser or
its affiliates, and (b) all other written third party reports, investigations
and studies, other than economic analyses in each case under (a) and
(b) prepared for Purchaser in connection with its due

 

14

--------------------------------------------------------------------------------


 

diligence review of the Real Property and Improvements, including, without
limitation, any and all Reports involving structural or geological conditions,
environmental, hazardous waste or hazardous substances contamination of the Real
Property or Improvements, if any.  The Reports shall not include any documents,
materials or information which are subject to attorney/client, work product or
similar privilege, which constitute attorney communications with respect to the
Property, Improvements and/or Purchaser, or which are subject to a
confidentiality agreement.  The Reports shall be delivered to Seller at no cost
to Seller and without any representation or warranty as to the completeness or
accuracy of the Reports or any other matter relating thereto.  Purchaser’s
obligation to deliver the Reports to Seller shall survive the termination of
this Agreement.

 

4.6           Service Contracts.  On or prior to the Closing Date, Purchaser
will advise Seller in writing which Service Contracts Purchaser requests that
Seller, AFE or the Subsidiaries (in each case, to the extent applicable)
terminate at or prior to Closing, provided Seller, AFE and the Subsidiaries (in
each case, to the extent applicable) shall have no obligation to terminate any
Service Contracts which by their terms cannot be terminated without penalty or
payment of a fee (unless Purchaser agrees in writing to pay such fee).  Seller
shall deliver at Closing notices of termination of all Service Contracts that
Purchaser so directs.  AFE and the Subsidiaries (in each case, to the extent
applicable) shall from and after the Closing Date continue to be bound by those
Service Contracts (a) that Purchaser has elected not to have Seller, AFE or the
Subsidiaries (in each case, to the extent applicable) terminate, and (b) for
which a termination notice is delivered as of or prior to Closing but for which
termination is not effective until after Closing. Notwithstanding the foregoing,
Seller, AFE and the Subsidiaries (in each case, to the extent applicable) shall
not be obligated to terminate the Mack-Cali Management Agreement and, to the
extent not terminated on or prior to the Closing Date, PXLA, the Real Property
and Improvements shall continue to be bound by the obligations of the Mack-Cali
Management Agreement from and after the Closing Date.

 

4.7           Proprietary Information; Confidentiality.  Purchaser agrees that
it is bound by the Confidentiality Agreement as if it were a party thereto, and
the Confidentiality Agreement remains in full force and effect. Notwithstanding
anything to the contrary set forth in the Confidentiality Agreement, (a) each
party acknowledges that the other party shall be allowed to disclose the
existence of this Agreement and the contents thereof in order to comply with
certain disclosure requirements relating to public companies and their
affiliates and (b) provided Purchaser has delivered the Due Diligence Waiver
Notice pursuant to Section 4.3.1 hereof, Purchaser shall be allowed to disclose
the existence of this Agreement, and deliver the Property Information and
Updated Property Information, to third parties in connection with such third
parties’ potential acquisition from Purchaser of the Membership Interests, the
Real Property, the Improvements or interests therein after the Closing Date so
long as such third parties have agreed in writing to be bound by the terms of
the Confidentiality Agreement prior to Purchaser’s disclosure of the existence
of this Agreement, and delivery of the Property Information and Updated Property
Information, to such third parties. The parties shall coordinate, in advance,
with respect to any such public filings and/or press releases.  After the
Closing there shall be no restriction as between Purchaser, on the one hand, and
Seller, AFE, PXR, PXURA and PXLA, on the other hand, on Purchaser’s disclosure
of Property Information or Updated Property Information.

 

15

--------------------------------------------------------------------------------


 

4.8           No Representation or Warranty by Seller.  Purchaser acknowledges
that, except as expressly set forth in this Agreement, Seller has not made and
does not make any warranty or representation regarding the truth, accuracy or
completeness of the Property Documents, the Updated Property Information or the
source(s) thereof.  Purchaser further acknowledges that some if not all of the
Property Documents and Updated Property Information were prepared by third
parties other than Seller, AFE and the Subsidiaries.  Except as expressly set
forth in this Agreement or in any of the documents delivered at the Closing,
(a) Seller expressly disclaims any and all liability for representations or
warranties, express or implied, statements of fact and other matters contained
in such information, or for omissions from the Property Documents or Updated
Property Information, or in any other written or oral communications transmitted
or made available to Purchaser, (b) Purchaser shall rely solely upon its own
investigation with respect to the Membership Interests, the Real Property and
the Improvements, including, without limitation, their physical, environmental
or economic condition, compliance or lack of compliance with any ordinance,
order, permit or regulation or any other attribute or matter relating thereto,
and (c) Seller, AFE and the Subsidiaries have not undertaken any independent
investigation as to the truth, accuracy or completeness of the Property
Documents and Updated Property Information and are providing the Property
Documents and Updated Property Information solely as an accommodation to
Purchaser.

 

4.9           Purchaser’s Responsibilities.  In conducting any inspections,
investigations or tests of the Real Property, Improvements, Property Documents
and/or Updated Property Information, Purchaser and its agents and
representatives shall: (a) not disturb the tenants or interfere with their use
of the Real Property or Improvements pursuant to their respective Leases;
(b) not interfere with the operation and maintenance of the Property; (c) not
damage any part of the Real Property, Improvements or any personal property
owned or held by any tenant or any third party; (d) not injure or otherwise
cause bodily harm to Seller or its agents, guests, invitees, contractors and
employees or any tenants or their agents, guests, invitees, contractors and
employees; (e) comply with all applicable laws; (f) promptly pay when due the
costs of all tests, investigations, and examinations done with regard to the
Real Property or Improvements; (g) not permit any liens to attach to the Real
Property by reason of the exercise of its rights hereunder; (h) subject to the
provisions of Section 4.10, repair any damage to the Real Property or
Improvements resulting directly or indirectly from any such inspection or tests;
and (i) not reveal or disclose prior to Closing any information obtained during
the Inspection Period concerning the Real Property, the Improvements, the
Property Documents and the Updated Property Information to anyone other than the
Permitted Recipients (as defined in the Confidentiality Agreement), in
accordance with the confidentiality standards set forth in Section 4.7 above, or
except as may be otherwise required by law.  Purchaser’s obligations under this
Section 4.9 shall survive the termination of this Agreement.

 

4.10         Purchaser’s Agreement to Indemnify.  Purchaser hereby agrees to
indemnify, defend and hold Seller, AFE, PXR, PXURA and PXLA harmless from and
against any and all liens, claims, causes of action, damages, liabilities and
expenses (including reasonable attorneys’ fees) arising out of Purchaser’s
inspections or tests permitted under this Agreement or any violation of the
provisions of Sections 4.2, 4.7, and 4.9; provided, however, the indemnity shall
not protect Seller, AFE, PXR, PXURA and PXLA from any liabilities for matters
merely discovered by Purchaser (i.e., environmental contamination) so long as
Purchaser’s actions do not aggravate any pre-existing liability of Seller, AFE,
PXR, PXURA and PXLA it being agreed

 

16

--------------------------------------------------------------------------------


 

by Purchaser and Seller that the mere discovery by Purchaser of such matters
shall not constitute an aggravation of any pre-existing liability of Seller,
AFE, PXR, PXURA and PXLA.  Notwithstanding the foregoing, Seller and Purchaser
acknowledge and agree that Purchaser may communicate with representatives of
Jersey City, New Jersey and the Jersey City Redevelopment Authority, as
applicable, concerning the Financial Agreement and compliance therewith by
Seller, AFE or the Subsidiaries, and such communications shall not be deemed to
aggravate any pre-existing liability of Seller, AFE or the Subsidiaries under
this Section 4.10.  Purchaser also hereby agrees to indemnify, defend and hold
any tenant harmless from and against any and all claims, causes of action,
damages, liabilities and expenses which such tenant may suffer or incur due to
Purchaser’s breach of its obligation under Sections 4.7 and 4.9 above to
maintain the confidential nature of any Property Documents, Updated Property
Information or other information relative to such tenant.  Purchaser’s
obligations under this Section 4.10 shall survive the termination of this
Agreement and shall survive the Closing.

 

ARTICLE 5
TITLE AND SURVEY

 

5.1           Title Commitments.  Purchaser acknowledges that a copy of a
current commitment for title insurance or a preliminary title report with
respect to the Real Property, together with copies of all documents of record
referred to therein (the “Title Commitment”) issued by First American on an ALTA
2006 Owner’s Form or state promulgated form has been delivered or made available
to Purchaser.

 

5.2           Updated Surveys.  Purchaser has arranged, at Seller’s expense, for
the preparation of a new survey or the revision, modification, or
re-certification of the existing Survey as necessary in order for First American
to delete the survey exception from the Title Policy.

 

5.3           Title Review.  During the Title and Survey Review Period,
Purchaser shall review title to the Real Property as disclosed by the Title
Commitment and the Survey.  Seller shall have no obligation to cure title
objections except liens of an ascertainable amount created by, under or through
Seller, AFE, PXR, PXURA or PXLA, or assumed by Seller, AFE, PXR, PXURA or PXLA,
which liens Seller shall cause to be released at or prior to Closing (with
Seller having the right to apply the Purchase Price or a portion thereof for
such purpose), and Seller, AFE, PXR, PXURA or PXLA shall deliver the Real
Property and Improvements free and clear of any such liens; provided, however,
that the foregoing requirement to discharge liens shall not apply to liens on
any tenant’s leasehold estate.  Seller further agrees to remove any exceptions
or encumbrances to title which are voluntarily created by, under or through
Seller, AFE, PXR, PXURA or PXLA after the Effective Date without Purchaser’s
consent (if requested, such consent shall not be unreasonably withheld or
delayed).  The term “Permitted Exceptions” shall mean: (A) the exceptions
(i) that are part of the promulgated title insurance form for each Title
Commitment, (ii) that the Title Company is unable to remove under applicable
insurance regulations, (iii) that the Title Company has not agreed to remove
from the Title Commitments notwithstanding that Seller, AFE, PXR, PXURA and PXLA
have delivered the Title Affidavits to the Title Company, (iv) that Purchaser
consents to, or is deemed to have consented to, as of the end of the Title and
Survey Review Period and (v) that Seller is not required to remove as provided
above; (B) matters created by, through or under Purchaser; (C) items shown on
the

 

17

--------------------------------------------------------------------------------


 

Survey which have not been removed as of the end of the Inspection Period (or if
Purchaser does not obtain a new Survey, all matters that a current, accurate
survey of the Real Property and Improvements would show); (D) real estate taxes
and payments under the Financial Agreement, which are not yet due and payable;
(E) rights of tenants under the Leases; and (F) any encumbrances relating to the
Property created by, though or under any tenant of the Property that does not
render title to the Property unmarketable, provided such tenant is not otherwise
in default under its Lease.

 

5.4           Delivery of Title Policy and Non-Imputation Endorsement at
Closing.  The parties acknowledge that First American Title Insurance Company,
National Commercial Services — Chicago (“First American”) and Fidelity Title
Insurance Company (“Fidelity”) constitute the Title Company.  First American
shall act as the lead Title Company and underwriter and shall issue the Title
Policy and the Non-Imputation Endorsement; provided, however, that Purchaser may
obtain co-insurance from Fidelity in the amount of up to fifty percent (50%) of
the Purchase Price of the Property in the form of a co-insurance endorsement
(“Co-Insurance”) so long as (i) the cost of such Co-Insurance does not increase
the total cost of title insurance that Seller would otherwise pay to First
American if First American were insuring the full Purchase Price unless
Purchaser pays for such increased cost of title insurance and (ii) the issuance
of such Co-Insurance does not delay the Closing. Purchaser, at Purchaser’s sole
cost and expense, may obtain re-insurance with respect to the Title Policy from
such third parties as Purchaser may elect so long as obtaining such re-insurance
does not delay the Closing.  In the event that the Title Company does not issue
at Closing, or unconditionally commit at Closing to issue, to Purchaser,
(i) owner’s title insurance policy and Co-Insurance in accordance with the Title
Commitment with Extended Coverage, insuring AFE’s title interest in the Real
Property in the amount of the Purchase Price, subject only to the exclusions
from coverage contained in the policy and the Permitted Exceptions (the “Title
Policy”) and (ii) a non-imputation endorsement in the form approved for issuance
in the State of New Jersey (the “Non-Imputation Endorsement”), Purchaser shall
have the right to terminate this Agreement, in which case Escrow Agent shall
immediately direct any Earnest Money previously deposited by Purchaser with
Escrow Agent in accordance with Section 3.4 hereof and the parties hereto shall
have no further rights or obligations, other than those that by their terms
survive the termination of this Agreement; provided, however, if either Title
Company alone is willing to deliver the Title Policy in the amount of the
Purchase Price and the Non-Imputation Endorsement, Purchaser agrees to accept
such Title Policy and Non-Imputation Endorsement and Purchaser shall have no
right to terminate this Agreement.

 

ARTICLE 6
OPERATIONS AND RISK OF LOSS

 

6.1           Ongoing Operations.  From the Effective Date through Closing:

 

6.1.1        Leases, Service Contracts and License Agreements.  Seller will
cause AFE, PXR, PXURA and PXLA to perform their material obligations under the
Leases, Service Contracts and License Agreements unless AFE, PXR, PXURA or PXLA
are excused from performing such obligations pursuant to such Leases, Services
Contracts and License Agreements.

 

18

--------------------------------------------------------------------------------

 

6.1.2        New Contracts.  Except as provided in Section 6.1.4, Seller will
not cause AFE, PXR, PXURA and PXLA to enter into any contract that will be an
obligation affecting the Real Property or Improvements subsequent to the
Closing, except contracts entered into in the ordinary course of business that
are terminable without cause and without the payment of any termination penalty
on not more than 30 days’ prior notice.

 

6.1.3        Maintenance of Improvements; Removal of Personal Property.  Subject
to Sections 6.2 and 6.3, Seller shall cause AFE, PXR, PXURA and PXLA to maintain
or cause AFE, PXR, PXURA and PXLA to use reasonable efforts to cause the tenants
under the Leases to maintain all Improvements substantially in their present
condition (ordinary wear and tear and casualty excepted) and in a manner
consistent with AFE’s, PXR’s, PXURA’s and PXLA’s maintenance of the Improvements
during AFE’s period of ownership.  Seller will cause AFE, PXR, PXURA and PXLA
not to remove any Tangible Personal Property except as may be required for
necessary repair or replacement or with respect to items that, in Seller’s
judgment are obsolete, and replacement shall be of approximately equal quality
and quantity as the removed item of Tangible Personal Property.

 

6.1.4        Leasing; License Agreements.  As used in this Section 6.1.4,
“sublease” means a sublease, sub-sublease and any other sublease at any level. 
Seller will cause AFE, PXR, PXURA and PXLA not to (i) amend or terminate any
existing Lease or License Agreement, (ii) consent to the assignment of any Lease
or License Agreement, (iii) enter into any new Lease or new License Agreement,
(iv) grant their consent, to the extent AFE’s, PXR’s, PXURA’s or PXLA’s consent
is required, to a sublease of the Real Property, a modification of a sublease,
an assignment of a sublease or other item for which a consent is required under
any Lease or License Agreement or (v) grant an acknowledgement with respect to a
sublease of the Real Property, a modification of a sublease or an assignment of
a sublease (the foregoing items (i), (ii), (iii), (iv) and (v) are each referred
to herein as, a “Lease Event”) after the Effective Date and prior to the Closing
Date without first providing Purchaser (a) all relevant supporting
documentation, as reasonably determined by Seller, including, without
limitation, financial information for the assignee, tenant, subtenant and any
guarantor to the extent in Seller’s, AFE’s, PXR’s, PXURA’s or PXLA’s possession,
and (b) as to any Lease Event which is to be executed or granted after the
expiration of the Inspection Period, Seller’s request for Purchaser’s approval. 
If Purchaser’s approval is requested by Seller as to any Lease Event, Purchaser
shall be held to the same standard for approval as Seller, AFE, PXR, PXURA, or
PXLA, as applicable, is held to in the document giving rise to such approval,
consent, or acknowledgement right, and Purchaser agrees to give Seller written
notice of its approval or disapproval of a proposed Lease Event within three
(3) Business Days after Purchaser’s receipt of the items in Section 6.1.4(a) and
Section 6.1.4(b).  If Purchaser does not respond to Seller’s request within such
time period, then Purchaser will be deemed to have approved such Lease Event. 
Purchaser’s approval rights and obligations will vary depending on whether such
Lease Event is to be executed or granted before or after the expiration of the
Inspection Period, as follows:

 

(1)           Purchaser’s approval shall not be required with regard to any
Lease Event which is to be executed or granted on or prior to the end of the
Inspection Period.  If Seller gives Purchaser notice of the execution or grant
of a Lease Event during the final three (3) Business Days of the Inspection
Period, the Inspection

 

19

--------------------------------------------------------------------------------


 

Period will be extended to the third (3rd) Business Day following the date such
notice is given to Purchaser.

 

(2)           With respect to a request for approval delivered by Seller to
Purchaser for the execution or grant of a Lease Event after the expiration of
the Inspection Period, so long as Purchaser has complied with the standard for
review described above, Purchaser may withhold its approval in its reasonable
discretion, and Seller will cause AFE, PXURA and PXLA not to execute or grant
such Lease Event without Purchaser’s written approval.

 

Seller shall cause AFE, PXR, PXURA and PXL, as applicable, not to apply any
tenant or licensee security deposits on account of any alleged default by any
tenant or licensee after the earlier of three (3) Business Days before the end
of the Inspection Period and the date when Purchaser has delivered the Due
Diligence Waiver Notice to Seller pursuant to Section 4.3.1 hereof unless AFE,
PXR, PXURA or PXLA (as applicable) has terminated the applicable Lease or
License Agreement and obtained possession of the demised or licensed premises. 
All tenant and licensee security deposits collected and not applied by AFE, PXR,
PXURA or PXLA as of the Effective Date are set forth on Schedule 6.1.4. Seller
shall deliver to Purchaser three (3) Business Days before the end of the
Inspection Period an update to Schedule 6.1.4 to reflect the current amount of
all security deposits collected and not applied by AFE, PXR, PXURA or PXLA as of
such date.

 

6.1.5        Insurance.  Seller will cause AFE, PXR, PXURA and PXLA not to
terminate or allow any insurance maintained by AFE, PXR, PXURA or PXLA with
respect to the Real Property or Improvements or any umbrella coverage insurance
carried by any affiliate of Seller which insures the Real Property to lapse
unless replaced by equivalent coverage. Promptly upon Purchaser’s delivery of
the Due Diligence Waiver Notice to Seller pursuant to Section 4.3.1 hereof,
Seller shall cause AFE, PXR, PXURA and PXLA and Seller’s affiliates to name
Purchaser as an additional insured on all insurance maintained by AFE, PXR,
PXURA and PXLA with respect to the Real Property or Improvements and on all
umbrella insurance coverage carried by any affiliate of Seller which insures the
Real Property.

 

6.1.6        No Amendment.  After the Effective Date, Seller shall not, and
Seller shall not permit AFE or any Subsidiary (as applicable), to amend the AFE
LLC Agreement or the Subsidiaries LLC Agreements.  After the Effective Date
through the fourth (4th) Business Day prior to the expiration of the Inspection
Period, Seller may, and Seller may cause AFE or the Subsidiaries (as applicable)
to, amend the Mack-Cali Management Agreement or the Financial Agreement, in each
case without Purchaser’s prior consent so long as Seller has provided prior
notice thereof to Purchaser.  From and after the third (3rd) Business Day prior
to the expiration of the Inspection Period through Closing, Seller shall not,
and Seller shall not permit AFE or any Subsidiary to, amend the Mack-Cali
Management Agreement or the Financial Agreement, in each case without
Purchaser’s consent (it being agreed that the settlement of the pending audit
related to the Financial Agreement shall be governed by Section 8.1.3 below).

 

6.1.7        No Merger. Seller shall not permit AFE or any Subsidiary to merge
or consolidate with or agree to merge or consolidate with, or purchase or agree
to purchase all or

 

20

--------------------------------------------------------------------------------


 

substantially all of the assets of, or otherwise acquire, any corporation,
partnership or other business organization.

 

6.1.8        Interests.  Seller shall not permit AFE or any Subsidiary to
authorize for issuance, issue, sell or delivery any additional membership
interests in AFE or any Subsidiary or grant any option, warrant or other right
to purchase any such membership interests. Seller shall not permit AFE or any
Subsidiary to split, combine or reclassify any of the membership interests of
AFE or any Subsidiary.

 

6.1.9        Debt.  Seller shall not permit AFE or any Subsidiary to incur or
become subject to, nor agree to incur, any debt for borrowed money, guaranty any
indebtedness, or incur any liabilities other than and specifically excluding
liabilities incurred in the ordinary course of business related to the ownership
and management of the Real Property and Improvements.

 

6.1.10      Conditions and Obligations.  To the extent performance of any
obligation of Seller under this Agreement or the satisfaction of any condition
of Purchaser’s obligation to close requires the performance of AFE or any of the
Subsidiaries, Seller shall cause AFE and the applicable Subsidiary, as the case
may be, to perform or satisfy same.

 

6.2           Casualty.  If after the Effective Date and prior to the Closing
the Real Property or Improvements is damaged by fire or other casualty (a
“Casualty”), Seller shall, promptly upon Seller, AFE, PXR, PXURA or PXLA
receiving actual knowledge thereof, notify Purchaser of the same.  If, as a
result of such Casualty, Schwab is entitled to and elects to terminate its Lease
with respect to the Real Property or Improvements (a “Casualty Tenant
Termination Event”), then Seller shall promptly upon Seller, AFE, PXR, PXURA or
PXLA receiving notice of such Casualty Tenant Termination Event notify Purchaser
of the same (a “Casualty Tenant Termination Notice”). Within five (5) days after
receipt of the Casualty Tenant Termination Notice (but in no event later than
the Closing Date), Purchaser shall notify Seller in writing of Purchaser’s
election to either (i) terminate this Agreement in which case, Escrow Agent
shall immediately direct any Earnest Money previously deposited by Purchaser
with Escrow Agent in accordance with Section 3.4 hereof and thereafter the
parties hereto shall have no further rights or obligations hereunder, except for
rights and obligations which, by their terms, survive the termination hereof, or
(ii) to acquire the Membership Interests notwithstanding the Casualty Tenant
Termination Event.  If (i) Purchaser elects to acquire the Membership Interests
notwithstanding the Casualty Tenant Termination Event or fails to terminate this
Agreement with respect to the Membership Interests within such five (5) day
period, or (ii) such Casualty does not give rise to a Casualty Tenant
Termination Event, then Purchaser shall proceed to Closing, and as of Closing,
(1) Seller shall provide written confirmation that any resulting insurance
proceeds (including any rent loss insurance and rent abatement insurance
applicable to any period beginning with the Closing Date) due AFE, PXR, PXURA,
PXLA or an affiliate of Seller as a result of such Casualty will be available
after Closing to AFE, PXR, PXURA and PXLA to effectuate the needed repairs,
(2) AFE, PXR, PXURA and PXLA shall maintain full responsibility for all needed
repairs (subject to the terms of the Schwab Lease with respect to any rights of
Schwab), and (3) Purchaser shall receive a credit at Closing for any deductible
amount under such insurance policies to the extent not payable by Schwab. 
Notwithstanding anything contained herein to the contrary, if a Casualty shall
occur to the Real Property or Improvements and, as a result of such Casualty,
the lender providing the Term Financing Commitment will not

 

21

--------------------------------------------------------------------------------


 

close the loan contemplated by the Term Financing Commitment with respect to the
Membership Interests, GECC will not close the GE Bridge Loan with respect to the
Membership Interests or Senior Lender will not close the Bridge Loan with
respect to the Membership Interests (as applicable pursuant to Section 4.3.2),
then, this Agreement shall automatically terminate in which case, Escrow Agent
shall immediately direct any Earnest Money previously deposited by Purchaser
with Escrow Agent in accordance with Section 3.4 hereof and thereafter the
parties hereto shall have no further rights or obligations hereunder, except for
rights and obligations which, by their terms, survive the termination hereof.

 

6.3           Condemnation.  If after the Effective Date and prior to the
Closing Seller, AFE, PXR, PXURA or PXLA receives notice of, or proceedings are
instituted for, eminent domain with respect to the Real Property or Improvements
or any portion thereof (a “Condemnation”), Seller shall, promptly upon Seller,
AFE, PXR, PXURA or PXLA receiving actual knowledge thereof, notify Purchaser of
the same.  If, as a result of such Condemnation, Schwab is entitled to and
elects to terminate its Lease with respect to the Real Property or Improvements
(a “Condemnation Tenant Termination Event”), then Seller shall promptly upon
Seller, AFE, PXR, PXURA or PXLA receiving notice of such Condemnation Tenant
Termination Event notify Purchaser of the same (a “Condemnation Tenant
Termination Notice”). Within five (5) days after receipt of the Condemnation
Tenant Termination Notice (but in no event later than the Closing Date),
Purchaser shall notify Seller in writing of Purchaser’s election to either
(i) terminate this Agreement in which case, Escrow Agent shall immediately
direct any Earnest Money previously deposited by Purchaser with Escrow Agent in
accordance with Section 3.4 hereof and thereafter the parties hereto shall have
no further rights or obligations hereunder, except for rights and obligations
which, by their terms, survive the termination hereof, or (ii) to acquire the
Membership Interests notwithstanding the Condemnation Tenant Termination Event.
If (i) Purchaser elects to acquire the Membership Interests notwithstanding the
Condemnation Tenant Termination Event or fails to terminate this Agreement with
respect to the Membership Interests within such five (5) day period, or
(ii) such Condemnation does not give rise to a Condemnation Tenant Termination
Event, then Purchaser shall proceed to Closing, and as of Closing, AFE, PXR,
PXURA and PXLA shall maintain the right to negotiate and otherwise deal with the
condemning authority in respect of such Condemnation (subject to the terms of
the Schwab Lease with respect to any rights of Schwab). Notwithstanding anything
contained herein to the contrary, if a Condemnation shall occur to the Real
Property and, as a result of such Condemnation, the lender providing the Term
Financing Commitment will not close the loan contemplated by the Term Financing
Commitment with respect to the Membership Interests, GECC will not close the GE
Bridge Loan with respect to the Membership Interests or Senior Lender will not
close the Bridge Loan with respect to the Membership Interests (as applicable
pursuant to Section 4.3.2), then this Agreement shall automatically terminate in
which case, Escrow Agent shall immediately direct any Earnest Money previously
deposited by Purchaser with Escrow Agent in accordance with Section 3.4 hereof
and thereafter the parties hereto shall have no further right or obligations
hereunder, except for rights and obligations which, by their terms, survive the
termination hereof.

 

22

--------------------------------------------------------------------------------


 

6.4           Tenant Estoppel Certificate/SNDA/Management Agreement Estoppel
Certificate.

 

6.4.1        Purchaser and Seller acknowledge and agree that as of the Effective
Date PXLA has sent to Schwab (with a copy to Purchaser) an estoppel certificate
in the form approved by Purchaser (the “Tenant Estoppel Certificate”). Purchaser
acknowledges that it has approved the form of the Tenant Estoppel Certificate
sent to Schwab as of the Effective Date.  Seller, AFE, PXR, PXURA and PXLA shall
not be obligated to expend any funds in connection with obtaining the Tenant
Estoppel Certificate, declare any default under the Schwab Lease or commence any
legal action for enforcement of the Schwab Lease in order to obtain the Tenant
Estoppel Certificate. Seller shall copy Purchaser on the initial correspondence
soliciting the Tenant Estoppel Certificate and shall use commercially reasonable
efforts to forward to Purchaser any written communications, including, without
limitation, letters, memorandums, e-mails, comments and conditions, received
from Schwab in connection with the Schwab’s execution of the Tenant Estoppel
Certificate.  If the executed Tenant Estoppel Certificate is dated more than
thirty (30) days prior to the Closing Date, Seller agrees, upon the request of
Purchaser, to send Schwab a request for an updated Tenant Estoppel Certificate
or a letter of no change to the executed Tenant Estoppel Certificate; provided,
however, obtaining such updated Tenant Estoppel Certificate or letter of no
change shall (i) not be a condition to Purchaser’s obligation to close pursuant
to Section 7.2.2 and (ii) in no way delay the Closing, it being agreed by
Purchaser that the Tenant Estoppel Certificate executed and delivered in the
form approved by Purchaser regardless of the date executed by Schwab shall
satisfy Purchaser’s condition to close pursuant to Section 7.2.2.

 

6.4.2        Upon receipt from Purchaser of drafts of estoppel certificates
addressed to the parties listed on Schedule 6.4.2 (individually, a “Third Party
Estoppel Certificate” and collectively, the “Third Party Estoppel
Certificates”), Seller, on behalf of AFE, PXR, PXURA or PXLA (as applicable),
shall promptly send such Third Party Estoppel Certificates to the parties listed
on Schedule 6.4.2.  Seller, AFE, PXR, PXURA and PXLA shall not be obligated to
expend any funds in connection with obtaining any such Third Party Estoppel
Certificates, declare any default under any agreement or commence any legal
action for enforcement of any agreement in order to obtain any such Third Party
Estoppel Certificates.  Seller shall copy Purchaser on the initial
correspondence soliciting the Third Party Estoppel Certificates and shall use
commercially reasonable efforts to forward to Purchaser any written
communications, including, without limitation, letters, memorandums, e-mails,
comments and conditions, received from the third parties in connection with the
third parties’ execution of the Third Party Estoppel Certificates.

 

6.4.3        Seller shall promptly after the date on which Purchaser obtains the
Term Financing Commitment, the GE Bridge Financing Commitment or the Bridge
Financing Commitment send to Schwab a subordination, non-disturbance and
attornment agreement substantially in the form executed by Schwab in connection
with the closing of the GE Loan (the “SNDA”).  Seller, AFE, PXR, PXURA and PXLA
shall not be obligated to expend any funds in connection with obtaining the
SNDA, declare any default under the Schwab Lease or commence any legal action
for enforcement of the Schwab Lease in order to obtain the SNDA.  Seller shall
copy Purchaser on the initial correspondence soliciting the SNDA and shall use
commercially reasonable efforts to forward to Purchaser any written
communications, including, without

 

23

--------------------------------------------------------------------------------


 

limitation, letters, memorandums, e-mails, comments and conditions, received
from Schwab in connection with Schwab’s execution of the SNDA.

 

6.4.4        Purchaser and Seller acknowledge and agree that as of the Effective
Date PXLA has sent to Mack-Cali (with a copy to Purchaser) an estoppel
certificate in the form approved by Purchaser (the “Management Agreement
Estoppel Certificate”).  Purchaser acknowledges that it has approved the form of
the Management Agreement Estoppel Certificate sent to Mack-Cali as of the
Effective Date. Seller shall copy Purchaser on the initial correspondence
soliciting the Management Agreement Estoppel Certificate and shall use
commercially reasonable efforts to forward to Purchaser any written
communications, including, without limitation, letters, memorandums, e-mails,
comments and conditions, received from Mack-Cali in connection with the
Mack-Cali’s execution of the Management Agreement Estoppel Certificate.

 

ARTICLE 7
CLOSING

 

7.1           Closing.  The consummation of the transaction contemplated herein
(“Closing”) shall occur on the Closing Date at the offices of Escrow Agent (or
such other location as may be mutually agreed upon by Seller and Purchaser). 
Funds shall be deposited into and held by Escrow Agent in a closing escrow
account with a bank satisfactory to Purchaser and Seller.  Upon satisfaction or
completion of all closing conditions and deliveries, the parties shall direct
Escrow Agent to immediately record those closing documents which are to be
recorded, and deliver originals or copies of the closing documents to the
appropriate parties and make disbursements according to the closing statements
executed by Seller and Purchaser.

 

7.2           Conditions to Parties’ Obligation to Close.  In addition to all
other conditions set forth herein, the obligation of Seller, on the one hand,
and Purchaser, on the other hand, to consummate the transactions contemplated
hereunder are conditioned upon the following:

 

7.2.1        Conditions to Seller’s Obligations to Close.

 

(1)           Representations and Warranties.  Purchaser’s representations and
warranties contained herein shall be true and correct in all material respects
as of the Effective Date and the Closing Date;

 

(2)           Deliveries.  As of the Closing Date, Purchaser shall have tendered
all deliveries to be made by Purchaser at Closing;

 

(3)           Actions, Suits, etc.  There shall exist no pending or threatened
actions, suits, arbitrations, claims, attachments, proceedings, assignments for
the benefit of creditors, insolvency, bankruptcy, reorganization or other
proceedings, against Purchaser that would materially and adversely affect
Purchaser’s ability to perform its obligations under this Agreement; and

 

(4)           Portfolio Purchase and Sale Agreement.  It shall be a condition to
Seller’s obligation to close hereunder that the closing of the sale of the
Portfolio Property to Purchaser pursuant to the Portfolio Purchase and Sale
Agreement

 

24

--------------------------------------------------------------------------------


 

occur simultaneously with the Closing of the sale of the Membership Interests
pursuant to this Agreement.

 

7.2.2        Conditions to Purchaser’s Obligations to Close.

 

(1)           Representations and Warranties. Seller’s representations and
warranties contained herein shall be true and correct in all material respects
as of the Effective Date and the Closing Date, subject to the provisions of
Sections 4.4 and 9.3.  Notwithstanding Sections 4.4 and 9.3, Seller and
Purchaser acknowledge and agree that Section 7.2.3 shall apply to any material
change in the representations and warranties of Seller due to any Updated
Property Information or changes that that are not a result of a breach by Seller
or any of its covenants;

 

(2)           Deliveries.  As of the Closing Date, Seller shall have tendered
and shall have caused AFE, PXR, PXURA and PXLA to have tendered all deliveries
to be made by Seller, AFE, PXR, PXURA and PXLA at Closing;

 

(3)           Actions, Suits, etc.  There shall exist (i) no pending or
threatened actions, suits, arbitrations, claims, attachments, proceedings,
assignments for the benefit of creditors, insolvency, bankruptcy, reorganization
or other proceedings, against Seller, AFE, PXR, PXURA or PXLA that would
materially and adversely affect Seller’s ability to perform its obligations
under this Agreement or (ii) no objection to the transaction hereunder by the
City of Jersey City or the Jersey City Redevelopment Authority;

 

(4)           Tenant Estoppel Certificate.  Seller shall have delivered to
Purchaser the Tenant Estoppel Certificate;

 

(5)           Occupancy/Non Bankruptcy.  It shall be a condition to Purchaser’s
obligations to close hereunder that (a) as of the Closing Date, Schwab shall
have not terminated, or given notice of intent to terminate, its Lease, except
with respect to a Casualty Tenant Termination Event or a Condemnation Tenant
Termination Event and (b) from the end of the Inspection Period through the
Closing Date, Schwab shall have not vacated, abandoned or ceased operations at
the Real Property, or filed for voluntary or involuntary bankruptcy or similar
protection;

 

(6)           Closing of GE Bridge Loan/Mezzanine Loan. If Purchaser has elected
pursuant to Section 4.3.1 to proceed to Closing with (i) the GE Bridge Financing
Commitment and has not elected thereafter to take an alternative financing,
(A) the closing of the Mezzanine Loan simultaneously with the Closing and
(B) the closing of the GE Bridge Loan on the Closing Date (unless the GE Bridge
Loan fails to close as a result of (x) Purchaser’s uncured default under the GE
Bridge Financing Commitment, (y) the failure of one or more conditions to close
which are within Purchaser’s reasonable control to satisfy, or (z) Purchaser’s
failure to accept documentation for the GE Bridge Loan that is commercially
reasonable for debt assumption transactions and implementation of

 

25

--------------------------------------------------------------------------------


 

such modifications to the GECC Loan as are specifically set forth in the GE
Bridge Financing Commitment) be conditions to Purchaser’s obligation to close
hereunder or (ii) the Bridge Financing Commitment and has not elected thereafter
to take an alternative financing, iStar being ready, willing and able to close
the Mezzanine Loan on the Closing Date is a condition to Closing and, if the
Bridge Loan closes, the closing of the Mezzanine Loan simultaneously therewith
is a condition to Closing.  In no event shall the closing of (w) the loan
contemplated by the Term Financing Commitment, (x) the Bridge Loan or (y) any
alternative financing be a condition of Purchaser’s obligation to close
hereunder;

 

(7)           Intentionally Deleted;

 

(8)           Title Policy and Non-Imputation Endorsement. It shall be a
condition to Purchaser’s obligations to close hereunder that the Title Company
shall have issued the Title Policy, Co-Insurance and the Non-Imputation
Endorsement subject to, and in accordance, with Section 5.4;

 

(9)           Portfolio Purchase and Sale Agreement.  It shall be a condition to
Purchaser’s obligation to close hereunder that the sale of the Portfolio
Property to Purchaser pursuant to the Portfolio Purchase and Sale Agreement
occur simultaneously with the Closing of the sale of the Membership Interests
pursuant to this Agreement;

 

(10)         SNDA.  It shall be a condition to Purchaser’s obligation to close
hereunder that Seller shall have delivered the SNDA;

 

(11)         Management Agreement Estoppel Certificate. It shall be a condition
to Purchaser’s obligation to close hereunder that Seller shall have delivered
the Management Agreement Estoppel Certificate.

 

7.2.3        Failure to Satisfy Conditions.  So long as a party is not in
default hereunder, if any condition to such party’s obligation to proceed with
the Closing hereunder has not been satisfied as of the Closing Date (or such
earlier date as is provided herein), subject to any applicable notice and cure
periods provided in Sections 10.1 and 10.2, such party may, in its sole
discretion either (i) terminate this Agreement in its entirety by delivering
written notice to the other party and Escrow Agent on or before the Closing Date
(or such earlier date as is provided herein) and Escrow Agent shall immediately
direct any Earnest Money previously deposited by Purchaser with Escrow Agent in
accordance with Section 3.4 hereof and thereafter the parties hereto shall have
no further rights or obligations hereunder, except for rights and obligations
which, by their terms, survive the termination hereof, or (ii) elect to close
notwithstanding the non-satisfaction of such condition, in which event such
party shall be deemed to have waived any such condition. In the event such party
elects to close, notwithstanding the non-satisfaction of such condition, said
party shall be deemed to have waived said condition, and there shall be no
liability on the part of any other party hereto for breaches of representations
and warranties of which the party electing to close had knowledge at the
Closing.

 

26

--------------------------------------------------------------------------------


 

7.3           Seller’s Deliveries in Escrow.  As of or prior to the Closing
Date, Seller shall deliver, or shall cause the delivery by AFE and each
Subsidiary, as applicable, in escrow to Escrow Agent the following:

 

7.3.1        Assignment and Assumption of Membership Interests.  An assignment
and assumption of membership interests in substantially the form of Exhibit B
hereto (the “Assignment and Assumption”);

 

7.3.2        Intentionally Deleted.

 

7.3.3        Conveyancing or Transfer Tax Forms or Returns.  Such conveyancing
and transfer tax forms or returns, if any, as are required to be delivered or
signed by Seller by applicable state and local laws in connection with the
transfer of the Membership Interests;

 

7.3.4        FIRPTA.  A Foreign Investment in Real Property Tax Act affidavit in
the form of Exhibit D hereto executed by Seller;

 

7.3.5        Authority.  Evidence of the existence and authority of Seller, AFE,
PXR, PXURA and PXLA and of the authority of the persons executing documents on
behalf of Seller, AFE, PXR, PXURA and PXLA reasonably satisfactory to First
American;

 

7.3.6        Title Affidavits.  Title affidavits in form reasonably required by
First American as to the rights of tenants in occupancy, the status of
mechanics’ liens and “gap” indemnities, and such other matters as the First
American may reasonably require in order to issue the Title Policy and the
Non-Imputation Endorsement (collectively, the “Title Affidavits”);

 

7.3.7        Additional Documents.  Any additional documents that First American
may reasonably require for the proper consummation of the transaction
contemplated by this Agreement (provided, however, no such additional document
shall expand any obligation, covenant, representation or warranty of Seller,
AFE, PXR, PXURA or PXLA or result in any new or additional obligation, covenant,
representation or warranty of Seller under this Agreement beyond those expressly
set forth in this Agreement);

 

7.3.8        Tenant Estoppel Certificates/Seller Estoppels.  If received by
Seller, the Tenant Estoppel Certificate, it being agreed that the failure of
Seller to obtain the Tenant Estoppel Certificate shall not (i) be a breach or
default by Seller hereunder, (ii) constitute grounds for Purchaser to delay the
Closing or (iii) give rise to a reduction of the Purchase Price;

 

7.3.9        Third Party Estoppel Certificates. Such Third Party Estoppel
Certificates as Seller shall have received, it being agreed that the failure of
Seller to obtain any such Third Party Estoppel Certificates shall not (i) be a
breach or default by Seller hereunder, (ii) constitute grounds for Purchaser to
delay the Closing or (iii) give rise to a reduction of the Purchase Price;

 

7.3.10      Company Matters.

 

(1)           The Books and Records.

 

27

--------------------------------------------------------------------------------


 

(2)           A Uniform Commercial Code Search, indicting that the Membership
Interests and the limited liability company interests in AFE and the
Subsidiaries are unencumbered by an lien, encumbrance or other security interest
thereon, except for liens, encumbrances or security interests in favor of GE
pursuant to the GE Loan, and federal and state law searches for Seller and each
of the Subsidiaries indicating the absence of any bankruptcy proceeding, federal
or state tax lien, litigation and unsatisfied judgments.

 

(3)           A good standing certificate dated within thirty (30) days of the
Closing Date from the Secretary of State of New Jersey as to the good standing
of AFE and each of the Subsidiaries in the State of New Jersey.

 

(4)           True, correct and complete copies of all insurance policies
maintained by iStar on behalf of AFE and the Subsidiaries.

 

7.3.11      Bringdown Certificate. A certificate confirming that all of the
representations and warranties of Seller in Section 9.1 are true and accurate as
of the Closing Date, subject to Section 4.4 and the first sentence of
Section 9.3;

 

7.3.12      Updated Rent Roll.  A Rent Roll updated to the Closing Date, or as
close as possible; and

 

7.3.13      SNDA.  If received by Seller, the SNDA, it being agreed that the
failure of Seller to obtain the SNDA shall not (i) be a breach or default by
Seller hereunder, (ii) constitute grounds for Purchaser to delay the Closing or
(iii) give rise to a reduction of the Purchase Price.

 

7.4           Purchaser’s Deliveries in Escrow.  As of or prior to the Closing
Date, Purchaser shall deliver in escrow to Escrow Agent the following:

 

7.4.1        Assignment and Assumption. An executed counterpart to the
Assignment and  Assumption.

 

7.4.2        Intentionally Deleted.

 

7.4.3        Conveyancing or Transfer Tax Forms or Returns.  Such conveyancing
or transfer tax forms or returns, if any, as are required to be delivered or
signed by Purchaser by applicable state and local laws in connection with the
transfer of the Membership Interests;

 

7.4.4        Authority.  Evidence of the existence, organization and authority
of Purchaser and of the authority of the persons executing documents on behalf
of Purchaser reasonably satisfactory to First American;

 

7.4.5        Additional Documents.  Any additional documents that Seller, Escrow
Agent or First American may reasonably require for the proper consummation of
the transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of Purchaser or result in any new or additional obligation, covenant,
representation or warranty of Purchaser under this Agreement beyond those
expressly set forth in this Agreement); and

 

28

--------------------------------------------------------------------------------

 

7.4.6        Bringdown Certificate.  A certificate confirming that all of the
representations and warranties of Purchaser in Section 9.2 are true and accurate
as of the Closing Date.

 

7.5           Closing Statements.  As of or prior to the Closing Date, Seller
and Purchaser shall deposit with Escrow Agent an executed closing statement with
respect to the adjustments herein in the form required by Escrow Agent.  Seller
shall provide a draft of the same at least one week prior to the scheduled
Closing Date.

 

7.6           Purchase Price.  At or before 3:00 p.m. (Eastern Time) on the
Closing Date, Purchaser shall deliver to Escrow Agent the Purchase Price, less
the Earnest Money, plus or minus applicable prorations and any adjustment to the
Purchase Price made in accordance with the terms of this Agreement, in
immediate, same-day U.S. federal funds wired for credit into Escrow Agent’s
escrow account, which funds must be delivered in a manner to permit Escrow Agent
to deliver good funds to Seller or its designee on the Closing Date (and, if
requested by Seller, by wire transfer); in the event that Escrow Agent is unable
to deliver good funds to Seller or its designee prior to 4:00 p.m. (Eastern
Time) on the Closing Date, then the closing statements and related prorations
will be revised as necessary.  To the extent that Escrow Agent is unable to
provide the amount of interest constituting part of the Earnest Money up to the
Closing Date, Escrow Agent shall promptly remit any such interest not applied
against the Purchase Price to Purchaser after the Closing.

 

7.7           Possession.  As of Closing, there shall be no change in AFE’s,
PXURA’s and PXLA’s possession of the Real Property and Improvements.

 

7.8           Delivery of Books and Records.  Within ten (10) Business Days
after the Closing, Seller shall deliver to the offices of Purchaser:
(i) original Lease File; (ii) original Service Contracts and License Agreements,
(iii) to the extent in Seller’s, AFE’s, PXR’s, PXURA’s or PXLA’s possession:
(a) maintenance records and warranties; (b) plans and specifications;
(c) licenses, permits and certificates of occupancy; (d) copies or originals of
all books and records of account, contracts, and copies of correspondence with
tenants and suppliers; (e) advertising materials; (f) booklets; and (g) keys;
and (iv) the Books and Records.

 

7.9           Notice to Schwab, Tenant’s and Licensees.  Seller and Purchaser
shall each execute and Purchaser shall deliver (i) to Schwab immediately after
the Closing, a notice regarding the sale in substantially the form of Exhibit G
hereto, or such other form as may be required by applicable state law and
(ii) notice letters in the form of Exhibit G to the Portfolio Purchase and Sale
Agreement to any tenants or licensees of AFE, PXURA or PXLA.  This obligation on
the part of Purchaser shall survive the Closing.

 

ARTICLE 8
PRORATIONS, DEPOSITS, COMMISSIONS

 

8.1           Prorations for Taxes.  To the extent tenants are required to pay
real and personal ad valorem taxes and payments pursuant to the Financial
Agreement (“Taxes”) directly under their respective Leases, Taxes will not be
prorated, and accordingly, Purchaser shall look solely to the tenants under
their respective Leases for payment of all Taxes. To the extent tenants are

 

29

--------------------------------------------------------------------------------


 

not required to pay Taxes directly under their respective Leases, then the
following shall apply with respect to the proration of Taxes:

 

8.1.1        If Taxes for the year of Closing are not known or cannot be
reasonably estimated, Taxes shall be prorated based on Taxes for the year prior
to Closing; and

 

8.1.2        Any additional Taxes relating to the year of Closing arising out of
a change in ownership shall be assumed by Purchaser effective as of Closing and
paid by Purchaser when due and payable, and Purchaser shall indemnify Seller
from and against any and all such Taxes, which indemnification obligation shall
survive the Closing.

 

8.1.3        Purchaser and Seller shall reasonably cooperate to file all tax
returns of AFE and the Subsidiaries in respect of the tax year in which the
Closing shall occur.  Seller shall not take any action to apply for the
reduction or review of the assessed valuation of the Real Property and
Improvements (a “Tax Proceeding”) under the Financial Agreement, for the fiscal
year in which Closing occurs, it being understood and agreed that the pending
settlement discussions relating to the pending audit of the Financial Agreement
are expressly excluded herefrom and after the Effective Date through the
Closing, Seller, AFE and the Subsidiaries (to the extent applicable) shall not
enter into a settlement agreement with respect to the pending audit of the
Financial Agreement without Purchaser’s prior consent (not to be unreasonably
withheld, conditioned or delayed); provided, however, Seller, AFE and the
Subsidiaries may enter a settlement agreement with respect to the pending audit
of the Financial Agreement at any time without Purchaser’s prior consent if
(i) Schwab consents to the terms of such settlement agreement, (ii) Schwab
agrees to be liable for any payments thereunder, (iii) Seller has provided prior
notice thereof to Purchaser and (iv) the material terms of such settlement
agreement are limited to: agreement to increase annual PILOT payments up to
$150,000.00 starting in Jersey City’s current fiscal year with a one-time
additional payment up to $150,000.00 on account of past due amounts claimed by
the City of Jersey City, New Jersey and such settlement agreement releases all
parties to the Financial Agreement and the Contracting Agreement from the claims
covered by such settlement agreement.

 

8.2           Prorations for Tenant-Paid Operating Expenses.  To the extent
tenants are required to pay operating costs and expenses of the Real Property or
Improvements (“Operating Expenses”) directly under their respective Leases,
which Operating Expenses may include, without limitation, fees and assessments;
prepaid expenses; obligations under Service Contracts; any assessments by
private covenant; insurance; utilities; common area maintenance expenses; and
other operating costs and expenses incurred in connection with the ownership,
operation, maintenance and management of the Real Property, Operating Expenses
will not be prorated, and accordingly, Purchaser shall look solely to the
tenants under such Leases for payment of all Operating Expenses.

 

8.3           Prorations for Non-Tenant Paid Items.  To the extent tenants are
not required to pay Operating Expenses or Taxes directly under their respective
Leases, but are required to escrow Operating Expenses or Taxes under their
respective Leases and/or to reimburse their landlord for all or any portion of
such Operating Expenses or Taxes, then the following items shall be prorated as
of the Closing Date with all items of income and expense for the Property

 

30

--------------------------------------------------------------------------------


 

being borne by AFE and the Subsidiaries for Purchaser’s account from and after
(and including) the Closing Date and Seller’s account prior to the Closing Date:

 

8.3.1        Utilities.  Purchaser shall take all steps necessary to post
deposits with the utility companies on behalf of AFE and the Subsidiaries for
the period after the Closing Date. Seller shall ensure that all utility meters
are read as of the Closing Date. Seller shall be entitled to recover any and all
deposits held by any utility company on behalf of AFE and the Subsidiaries as of
the Closing Date.

 

8.3.2        Tenant Receivables. Rents due from tenants under Leases and from
tenants or licensees under License Agreements and Operating Expenses and Taxes
payable by tenants under Leases and licenses under License Agreements
(collectively, “Tenant Receivables”) and not collected by AFE, PXR, PXURA or
PXLA as of Closing shall not be prorated between Seller and Purchaser at Closing
but shall be apportioned on the basis of the period for which the same is
payable and if, as and when collected, as follows:

 

(a)           Tenant Receivables and other income received from tenants under
Leases, and/or tenants or licensees under License Agreements after Closing shall
be applied in the following order of priority: (1) first, to payment of the
current Tenant Receivables then due for the month in which the Closing Date
occurs, which amount shall be apportioned between Purchaser and Seller as of the
Closing Date as set forth in Section 8.3 hereof (with Seller’s portion thereof
to be delivered to Seller); (2) second, to payment of Tenant Receivables first
coming due after Closing but applicable to the period of time before Closing,
(collectively, “Unbilled Tenant Receivables”), which amount shall be delivered
to Seller; (3) third, to Tenant Receivables first coming due after Closing and
applicable to the period of time after Closing, which amount shall be retained
by AFE and the Subsidiaries; and (4) thereafter, to delinquent Tenant
Receivables which were due and payable as of Closing but not collected by AFE
and the Subsidiaries as of Closing (collectively, “Uncollected Delinquent Tenant
Receivables”), which amount shall be delivered to Seller.  Notwithstanding the
foregoing, Seller shall have the right to pursue on behalf of AFE and the
Subsidiaries the collection of Uncollected Delinquent Tenant Receivables for a
period of six (6) months after Closing without prejudice to Seller’s rights or
Purchaser’s obligations hereunder, provided, however, Seller shall have no right
to cause AFE and the Subsidiaries to cause any such tenant or licensee to be
evicted or to exercise any other “landlord” remedy (as set forth in such
tenant’s Lease or licensee’s License Agreement) against such tenant other than
to sue for collection.  Any sums received by AFE and the Subsidiaries to which
Seller is entitled shall be held in trust for Seller on account of such past due
rents payable to AFE and the Subsidiaries, and Purchaser shall remit to Seller
any such sums received by AFE or the Subsidiaries to which Seller is entitled
within ten (10) Business Days after receipt thereof less reasonable, actual
costs and expenses of collection, including reasonable attorneys’ fees, court
costs and disbursements, if any.  Seller expressly agrees that if Seller
receives any amounts after the Closing Date which are attributable, in whole or
in part, to any period from and after the Closing Date, Seller shall hold the
same in trust for AFE and the Subsidiaries and remit to Purchaser that portion
of the monies so received by Seller to which AFE or the Subsidiaries is entitled
within ten Business Days after receipt thereof.  With respect to Unbilled Tenant
Receivables, Purchaser covenants and agrees to cause

 

31

--------------------------------------------------------------------------------


 

AFE and the Subsidiaries to (A) bill the same when billable and (B) cooperate
with Seller to determine the correct amount of operating expenses and/or taxes
due.  Seller shall provide Purchaser with the necessary information to bill the
same when billable and cooperate with Purchaser to maximize collection of the
Unbilled Tenant Receivables.  The provisions of this Section 8.3.2(a) shall
survive the Closing.

 

(b)           Purchaser acknowledges that AFE, PXURA and PXLA, as the landlords
under the Leases (and/or as the licensors under the License Agreements) may be
collecting from tenants under the Leases (and/or licensees under the License
Agreements) additional rent relating to Operating Expenses or Taxes.  To the
extent that any such additional rent is paid by any tenants to the landlord
under the Leases (and/or by any licensees to the licensor under the License
Agreements) based on an estimated payment basis (whether monthly, quarterly, or
otherwise) for which a future reconciliation of actual Operating Expenses or
Taxes to estimated payments of Operating Expenses or Taxes is required to be
performed at the end of a reconciliation period, Purchaser and Seller shall
determine prior to the Closing whether such tenants and/or licensees have, in
the aggregate, made an overpayment or underpayment of additional rent relating
to Operating Expenses or Taxes (such determination to be based on a comparison
of reasonable estimates of actual annual Operating Expenses and Taxes to the
estimated payments being made by such tenants and/or licensees).  If such
determination indicates that such tenants and/or licensees have made an
overpayment of additional rent relating to Operating Expenses or Taxes,
Purchaser shall receive a credit toward the Purchase Price in the amount of such
overpayment and AFE and the Subsidiaries shall retain all obligations and
liabilities relating to such overpayment.  If, however, such determination
indicates that such tenants and/or licensees have made an underpayment of
additional rent relating to Operating Expenses or Taxes, Purchaser shall cause
AFE or the Subsidiaries to bill the tenants for the same promptly after the
Closing and remit the same to Seller as and when collected.  If such review
indicates that it cannot be determined as of the Closing Date whether a tenant
has overpaid or underpaid its additional rent relating to Operating Expenses or
Taxes, Purchaser shall cause AFE or the Subsidiaries to bill the tenant for the
same at the end of the reconciliation period, and any overpayment with respect
to the period prior to the Closing Date shall be paid by Seller to Purchaser or
any underpayment with respect to the period prior to the Closing Date, when
received from the tenant, shall be paid by Purchaser to Seller. Notwithstanding
anything contained herein to the contrary, to the extent Purchaser, Seller, AFE,
PXR, PXURA or PXLA receives a check or wire transfer from any tenant in the
exact amount of the item payable by such tenant or referencing the item to which
the check or wire transfer relates, such check or wire transfer shall be
(i) applied directly to the applicable item or (ii) if such item was previously
paid by AFE or the Subsidiaries during Seller’s Ownership Period, reimbursed to
Seller, or if such item was paid by AFE or the Subsidiaries thereafter,
reimbursed to Purchaser.

 

8.4           Miscellaneous Prorations. Without duplication of, and to the
extent not addressed by Sections 8.1, 8.2 and 8.3, all other items that are
customarily subject to proration and adjustment, including without limitation,
“Base Rent”, shall be prorated as of the Closing Date, it being agreed that for
purposes of prorations and adjustments, Purchaser shall be deemed the owner of
the Membership Interests on the Closing Date.

 

32

--------------------------------------------------------------------------------


 

8.5           Leasing Costs.  Seller agrees to cause AFE and the Subsidiaries
pay or discharge at or prior to Closing (and provide Purchaser with evidence of
payment thereof), or provide Purchaser with a credit at Closing in the amount
of, all leasing commissions, costs for tenant improvements, lease buyout costs,
moving allowances, design allowances, legal fees and other costs, expenses and
allowances incurred in order to induce a tenant to enter into a Lease or Lease
renewal or extension or to induce a licensee to enter into a License Agreement
(collectively, the “Leasing Costs”) that are indicated on Schedule 9.1.5 as
being payable by Seller.  Purchaser agrees to cause AFE and the Subsidiaries to
pay all Leasing Costs indicated on Schedule 9.1.5 as being payable by Purchaser
as and when they become due. Seller shall have no obligation to pay, and as of
Closing AFE and the Subsidiaries shall retain, the obligation to pay, all
Leasing Costs payable with respect to any option to renew or option to expand
that has not been exercised prior to the Effective Date, which obligation shall
survive the Closing.  Additionally, as of Closing, AFE and the Subsidiaries
shall retain all obligations for Leasing Costs incurred with respect to Leases
and Lease renewals and extensions and License Agreements and License Agreement
renewals and extensions executed subsequent to the Effective Date pursuant to
the terms of this Agreement.

 

8.6           Closing Costs.  Closing costs shall be allocated between Seller
and Purchaser in accordance with Section 1.2.

 

8.7           Final Adjustment After Closing.  If final bills are not available
or cannot be issued prior to Closing for any item being prorated under Sections
8.1, 8.3 and 8.5, then Purchaser and Seller agree to allocate such items on a
fair and equitable basis as soon as such bills are available, final adjustment
to be made as soon as reasonably possible after the Closing.  Payments in
connection with the final adjustment shall be due within thirty (30) days of
written notice.  All such rights and obligations shall survive the Closing.

 

8.8           Tenant Deposits. All tenant and licensee security deposits
collected and not applied by AFE, PXR, PXURA or PXLA (and interest thereon if
required by law or contract) as of the Closing Date shall be retained by AFE,
PXR, PXURA or PXLA at Closing.  As of the Closing, AFE, PXR, PXURA and PXLA
shall retain their obligations related to tenant and licensee security deposits,
but only to the extent the security deposits are retained by AFE, PXR, PXURA and
PXLA at Closing.  Notwithstanding the foregoing provisions of this Section 8.8,
deposits in the form of letters of credit will not be transferred or credited at
the Closing.  All letters of credit will remain in the name of AFE, PXR, PXURA
and PXLA at Closing.  Purchaser and Seller shall each pay one-half (1/2) of the
costs and expenses, if any, of delivering the letters of credit to Purchaser. In
the event that prior to a transfer of any such letter of credit to Purchaser,
Purchaser deems it advisable to cause AFE, PXR, PXURA or PXLA to draw on the
same, Seller will cooperate in such presentation, and direct payment by virtue
of any such presentation to AFE, PXR, PXURA or PXLA, and if Seller receives any
such payment it will promptly deliver such payment in the form received and
endorsed, without recourse, to Purchaser on behalf of AFE, PXR, PXURA or PXLA. 
Purchaser shall defend, indemnify and hold Seller harmless from all claims,
causes of actions, actions, damages, costs, liabilities and expenses, including
(without limitation) reasonable attorneys’ fees, that may arise out of any such
presentation or related payment, other than by reason of any actions of Seller
other than at the written direction of Purchaser.  If any security deposit is
held in a form other than cash or a

 

33

--------------------------------------------------------------------------------


 

letter of credit, for example, debt or equity securities, at Closing, such debt
or equity securities shall continue to be held by AFE or the applicable
Subsidiary.

 

8.9           Commissions.  Seller is responsible to Financial Advisor for a
real estate fee at Closing in accordance with a separate agreement between
Seller and Financial Advisor and at Closing Seller shall pay to Financial
Advisor the entire real estate fee due under the separate agreement between
Seller and Financial Advisor.  Financial Advisor may share its commission with
any other financial advisor or licensed broker involved in this transaction. 
Subject to Seller’s representations in this Section 8.9, under no circumstances
shall Seller owe a commission or other compensation directly to any financial
advisor, broker, agent or person other than Financial Advisor.  No affiliate,
subsidiary or party related in any way to Purchaser shall claim a commission or
fee from Seller or Financial Advisor.  Seller represents and warrants to
Purchaser that no real estate brokerage commission or real estate fee is payable
to any person or entity in connection with the transaction contemplated hereby
other than Financial Advisor, and agrees to and does hereby indemnify and hold
Purchaser harmless against the payment of any commission or real estate fee to
any other person or entity claiming by, through or under Seller including
Financial Advisor. Purchaser represents and warrants to Seller that no real
estate brokerage commission or real estate fee is payable to any person or
entity in connection with the transaction contemplated hereby, and agrees to and
does hereby indemnify and hold Seller harmless against the payment of any
commission or real estate fee to any other person or entity claiming by, through
or under Purchaser excluding Financial Advisor. The foregoing indemnifications
shall extend to any and all claims, liabilities, costs and expenses (including
reasonable attorneys’ fees and litigation costs) arising as a result of such
claims and shall survive the Closing.

 

8.10         Accounts.  At or prior to Closing, Seller shall cause all then
existing accounts in the name of AFE or any Subsidiary, to be closed and the
proceeds therein distributed to Seller.

 

ARTICLE 9
REPRESENTATIONS AND WARRANTIES

 

9.1           Seller’s Representations and Warranties.  Each Seller represents
and warrants to Purchaser that:

 

9.1.1        Organization and Authority.  Seller, AFE, PXR, PXURA and PXLA are
validly existing, and in good standing in the states in which they were was
formed.  Seller has the full right and authority and has obtained any and all
consents required to enter into this Agreement and to consummate or cause AFE
and the Subsidiaries to consummate the transactions contemplated hereby.  This
Agreement has been, and all of the documents to be delivered by Seller, AFE,
PXR, PXURA and PXLA at the Closing will be, authorized and executed and
constitute, or will constitute, as appropriate, the valid and binding obligation
of Seller, AFE and the Subsidiaries, enforceable in accordance with their terms.

 

9.1.2        No Conflicts.  The execution, delivery and performance by Seller,
AFE and the Subsidiaries, as applicable, of this Agreement and the instruments
referenced herein and the transaction contemplated hereby will not conflict
with, or with or without notice or the passage of time or both, result in a
breach of, violate any term or provision of, or constitute a

 

34

--------------------------------------------------------------------------------


 

default under any articles of formation, bylaws, partnership agreement (oral or
written), operating agreement, indenture, deed of trust, mortgage, contract,
agreement, judicial or administrative order, or any law to which Seller, AFE,
PXR, PXURA, PXLA, the Membership Interests or any portion of the Real Property
or Improvements is bound.

 

9.1.3        Consents; Binding Obligations.  No approval or consent is required
from any person (including any partner, shareholder, member, creditor, investor
or governmental body) for Seller, AFE or the Subsidiaries, as applicable, to
execute, deliver or perform this Agreement or the other instruments contemplated
hereby or for Seller or the Subsidiaries, as applicable, to consummate the
transaction contemplated hereby.  This Agreement and all documents required
hereby to be executed by Seller or the Subsidiaries, as applicable, are and
shall be valid, legally binding obligations of and enforceable against Seller
and the Subsidiaries in accordance with their terms.

 

9.1.4        Pending Actions.  Except as set forth on Schedule 9.1.4, there is
no action or proceeding pending or to Seller’s knowledge threatened, against
Seller, AFE or the Subsidiaries (as applicable) including, but not limited to,
those relating to the Membership Interests, the AFE LLC Agreement, the
Subsidiary LLC Agreements, the Mack-Cali Management Agreement, the Real
Property, the Improvements, the Leases and Guaranties, the Tangible Personal
Property or the Intangible Personal Property.

 

9.1.5        Leases, Guaranties, Tenants and Guarantors.  Schedule 1.1.21 is a
true, correct and complete list of all Leases, Guaranties, tenants and
guarantors in effect as of the Effective Date.  Seller has delivered, or has
caused AFE and the Subsidiaries to deliver, or has made available to Purchaser
true, correct and complete copies of  the Leases and the Guaranties.  To
Seller’s knowledge, no tenant or guarantor of any Lease has been released or
discharged, voluntarily or involuntarily, or by operation of law, from any
obligation related to such Lease.  To Seller’s knowledge, Seller, AFE, PXR,
PXURA and PXLA have not received notice of any default under, and to Seller’s
knowledge, no other party is in default under, any of its obligations under any
of the Leases or Guaranties, and to Seller’s knowledge, there is no event which
with the giving of notice or passage of time, or both, would be a default
thereunder.  Without limiting the foregoing, to Seller’s knowledge, Seller, AFE,
PXR, PXURA and PXLA have not received any notice from any tenant or guarantor
under the Guaranties asserting any presently accrued defenses, offsets or
disputes thereunder. The Rent Roll is true and correct in all material
respects.  Except as disclosed on Schedule 9.1.5, there are no Leasing Costs or
other obligations to brokers due or which will become due under any of the
Leases, except for Leasing Costs incurred with respect to Leases and Lease
renewals and extensions and License Agreements and License Agreement renewals
and extensions executed subsequent to the Effective Date pursuant to the terms
of this Agreement. Except as disclosed on Schedule 9.1.5, all Leasing Costs have
been fully paid and satisfied by Seller, except for Leasing Costs incurred with
respect to Leases and Lease renewals and extensions and License Agreements and
License Agreement renewals and extensions executed subsequent to the Effective
Date pursuant to the terms of this Agreement.

 

9.1.6        Service Contracts and License Agreements.  To Seller’s knowledge,
Schedule 9.1.6 is a true, correct and complete list of all Service Contracts and
License Agreements with respect to the Real Property and Improvements.  To
Seller’s knowledge, Seller has delivered or caused AFE and the Subsidiaries to
deliver true, correct and complete copies of

 

35

--------------------------------------------------------------------------------


 

the Service Contracts and License Agreements to Purchaser.  To Seller’s
knowledge, Seller, AFE, PXR, PXURA and PXLA have not received notice of any
default under, and to Seller’s knowledge, no other party is in default under,
any of its obligations under any of the Service Contracts or License Agreements,
and to Seller’s knowledge, there is no event which with the giving of notice or
passage of time, or both, would be a default thereunder.  Without limiting the
foregoing, to Seller’s knowledge, Seller, AFE, PXR, PXURA and PXLA have not
received any notice from any party under the Service Contracts or License
Agreements asserting any presently accrued defenses, offsets or disputes
thereunder.

 

9.1.7        Notices from Governmental Authorities.  To Seller’s knowledge,
except as set forth on Schedule 9.1.7 or as may be reflected by the Property
Documents or otherwise disclosed by Seller to Purchaser in writing, Seller, AFE,
PXR, PXURA and PXLA have not received from any governmental authority during the
Seller’s Ownership Period written notice of any violation of any laws, that has
not been corrected.  To Seller’s knowledge, except as set forth on Schedule
9.1.7, neither Seller nor any of the Subsidiaries has received from any
governmental authority, including without limitation, Jersey City or the Jersey
City Redevelopment Authority, notice of any violations of the Financial
Agreement or any notice of alleged non-compliance or disputes regarding any
provision of the Financial Agreement.

 

9.1.8        Prohibited Persons and Transactions.  Neither Seller nor any of its
affiliates is, nor will they become, a person or entity with whom U.S. persons
or entities are restricted from doing business under regulations of the Office
of Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those named on OFAC’s Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
will not engage in any dealings or transactions or be otherwise associated with
such persons or entities.

 

9.1.9        Operating Statements.  The Operating Statements delivered by Seller
or made available to Purchaser are true and complete copies of the operating
statements for the Real Property and Improvements which Seller, AFE, PXR, PXURA
and PXLA rely upon for the purposes of operating the Real Property and
Improvements.

 

9.1.10      Insurance.  Schedule 9.1.10 is a true, correct and complete list of
the insurance maintained by Seller, AFE, PXR, PXURA and PXLA with respect to the
Real Property and Improvements.  Seller, AFE, PXR, PXURA and PXLA have not
received any written notice or request from any insurance company requesting the
performance of any work or alteration with respect to the Real Property or
Improvements, which have not been fully and completely corrected.  Seller, AFE,
PXR, PXURA and PXLA have not received written notice from any insurance company
concerning any defects or inadequacies in the Real Property or Improvements,
which, if not corrected, would result in the termination of insurance coverage
or increase its cost.

 

9.1.11      Employees.  There are no employees of Seller, AFE, PXR, PXURA or
PXLA employed in connection with the use, management, maintenance or operation
of the Real Property and Improvements whose employment will continue after the
Closing Date.  There is

 

36

--------------------------------------------------------------------------------


 

no bargaining unit or union contract relating to any employees of Seller, AFE,
PXR, PXURA or PXLA.

 

9.1.12      Third Party Agreements. Other than the Leases, the License
Agreements, the Service Contracts, the Permitted Exceptions and the agreements
set forth on Schedule 9.1.12, there are no agreements to which Seller, AFE or
any Subsidiary is party to.  To Seller’s knowledge, except as set forth on
Schedule 9.1.12, Seller is not in default of, and no other party is in default
of, any of its obligations under any of the agreements set forth on Schedule
9.1.12, and there is no event which, with the giving of notice or passage of
time, or both, would be a default thereunder.

 

9.1.13      Seller’s Representatives. Seller’s Representatives are the
individuals involved in supervising Seller’s, AFE’s, PXR’s, PXURA’s and PXLA’s
ownership, operation, and maintenance of the Real Property and Improvements,
have knowledge of the operation and maintenance of the Real Property and
Improvements and have reviewed the representations of Seller set forth in, and
the schedules and exhibits referenced in, this Section 9.1.13.

 

9.1.14      Ownership.  (A) Seller is the sole member of, and owns one hundred
percent (100%) of the interests in, AFE, (B) AFE is the sole member of, and owns
one hundred percent (100%) of the interests in, PXR, (C) PXR is the sole member
of, and owns one hundred percent (100%) of the interests in, PXURA, (D) PXR is
the sole member of, and owns one hundred percent (100%) of the interests, in
PXLA and (E) AFE, via its sole membership in, and one hundred percent (100%)
ownership of, PXR, indirectly owns all of PXURA and PXLA.   Except for (i) the
liens, encumbrances, liabilities, claims, covenants and restrictions relating to
that portion of the GE Loan secured by the Real Property and Improvements, which
will either be repaid or assumed by Purchaser at Closing, and (ii) that certain
Option Agreement by and between Second Street Holdings, L.L.C., a New Jersey
limited liability company, and Seller, dated as of September 29, 2003 (the
“Second Street Option”), (i) Seller owns its interests in AFE free and clear of
all liens, encumbrances, liabilities, claims, covenants and restrictions of any
kind or character, including but not limited to, any security interests or, any
restriction on sale or assignment or granting of any option, right or agreement
for the purchase or acquisition of the same or any interest in the same and
Seller has not transferred, assigned, sold, conveyed, pledged, mortgaged,
granted a security interest in, or otherwise disposed of any of such interests
or any portion thereof or interest therein or granted any option to any person
or entity to acquire any of such interests, (ii) AFE owns its interests in PXR
free and clear of all liens, encumbrances, liabilities, claims, covenants and
restrictions of any kind or character, including but not limited to, any
security interests or, any restriction on sale or assignment or granting of any
option, right or agreement for the purchase or acquisition of the same or any
interest in the same and AFE has not transferred, assigned, sold, conveyed,
pledged, mortgaged, granted a security interest in, or otherwise disposed of any
of such interests or any portion thereof or interest therein or granted any
option to any person or entity to acquire any of such interests and (iii) PXR
owns its interests in PXURA and PXLA free and clear of all liens, encumbrances,
liabilities, claims, covenants and restrictions of any kind or character,
including but not limited to, any security interests or, any restriction on sale
or assignment or granting of any option, right or agreement for the purchase or
acquisition of the same or any interest in the same, and PXR has not
transferred, assigned, sold, conveyed, pledged, mortgaged, granted a security
interest in,

 

37

--------------------------------------------------------------------------------


 

or otherwise disposed of any of such interest or any portion thereof or interest
therein or granted any option to any person or entity to acquire any of such
interest.

 

9.1.15      PILOT Matters. Seller has delivered to Purchaser a true, accurate
and complete copy of the Financial Agreement. To Seller’s knowledge, the
Financial Agreement is in full force and effect. Except as set forth on Schedule
9.1.15, PXURA has made all payments required to be paid to date under the
Financial Agreement and filed all annual audited financial statements in
connection therewith required to be filed to date. Except as set forth on
Schedule 9.1.15, neither Seller, AFE, PXR, PXURA or PXLA has received any
written notice that it has failed to pay or perform any obligation on its part
to be paid or performed under the Financial Agreement (which remains uncured) or
that it is in default (which remains uncured) under the Financial Agreement.
Except as set forth on Schedule 9.1.15, as of the date hereof, there is no
litigation or proceedings pending or, to Seller’s knowledge, threatened in
writing with respect to the Financial Agreement.

 

9.1.16      Subleases. Schedule 9.1.16 is a true, correct and complete list of
all subleases (at whatever level) covering the Real Property or Improvements
acknowledged by, or consented to, AFE, PXR, PXURA or PXLA and such additional
subleases as to which Seller, AFE, PXR, PXURA, or PXLA (as applicable) have
knowledge of.

 

9.1.17      LLC Agreements.  Seller has delivered to Purchaser a true, complete
and accurate copies of the AFE LLC Agreement and the Subsidiary LLC Agreements,
and all amendments thereto, all of which are each in full force and effect and
have not been amended or modified, and there has been no material default by
Seller, AFE or the Subsidiaries under the AFE LLC Agreement and the Subsidiary
LLC Agreements (as applicable) during Seller’s Ownership Period.

 

9.1.18      Subsidiaries.  Other than AFE and the Subsidiaries, there are no
corporations, partnerships, joint ventures, associations or other entities in
which Seller owns, of record or beneficially, any direct or indirect equity or
other interest or  any right to acquire same.

 

9.1.19      Books and Records.  The Books and Records contain accurate records
of all meetings and accurately reflect all other actions taken by the members,
boards of directors and all committees of AFE and the Subsidiaries. Complete and
accurate copies of all Books and Records of AFE and the Subsidiaries have been
provided by Seller to the Purchaser

 

9.1.20      Bankruptcy. No petition in bankruptcy (voluntary or, to Seller’s
knowledge, involuntary), assignment for the benefit of creditors or petition
seeking reorganization or arrangement or other action under federal or state
bankruptcy or insolvency laws is pending against or, to Seller’s knowledge,
threatened against AFE or any of the Subsidiaries.

 

9.1.21      Permitted Liabilities.  AFE and the Subsidiaries have no liabilities
other than (i) those reflected on the consolidated balance sheet of each
respective entity, dated as of March 31, 2010 (collectively, the “Balance
Sheets”) and (ii) liabilities incurred in the ordinary course of AFE’s and the
Subsidiaries’ business related to the Real Property or Improvements from
April 1, 2010 through the Effective Date, which ordinary course liabilities
(A) shall not

 

38

--------------------------------------------------------------------------------


 

materially exceed the corresponding line items for such ordinary course
liabilities set forth in the Balance Sheets except for accrued tax liabilities
in an amount not to exceed $135,000.00 for the month of April, 2010 and (B) are
subject to Purchaser’s consent rights otherwise contained in this Agreement
(items (i) and (ii) of this Section 9.1.21 are referred to herein collectively
as, the “Permitted Liabilities”), which Permitted Liabilities shall be paid
prior to or at Closing except for (x) Permitted Liabilities prorated in
accordance with the terms of this Agreement and (y) if Purchaser acquires the
Membership Interests with the GE Bridge Loan, those Permitted Liabilities
relating to the GE Loan.

 

9.1.22      Financial Statements.  Seller has delivered to Purchaser true,
correct and complete copies of the Financial Statements. The Financial
Statements present fairly in all material respects the financial position,
results of operations and cash flows of AFE and the Subsidiaries as of the dates
thereof and for the periods covered thereby, in accordance with GAAP applied on
a consistent basis.

 

9.1.23      Taxes and Tax Returns.

 

(1)       AFE and each of the Subsidiaries has filed all federal, state and
local tax returns that are due for each year of its existence. AFE and each of
the Subsidiaries has paid or caused to be paid all Taxes required to be paid by
AFE and each of the Subsidiaries through the date hereof whether disputed or
not.

 

(2)       There are no pending or, to the best knowledge of the Seller after due
inquiry, threatened actions for the assessment or collection of Taxes against
AFE or any Subsidiary or (insofar as either relates to the activities or income
of AFE or any Subsidiary or could result in liability of AFE or any Subsidiary
on the basis of joint and/or several liability) any person that was included in
the filing of a Tax Return with the Seller on a consolidated, combined or
unitary basis and there are no Tax liens on any assets of AFE or any Subsidiary.

 

(3)       Schedule 9.1.23(3) lists all income, franchise and similar tax returns
(federal, state, local and foreign) and disclosures or certifications filed,
including those required under the Financial Agreement, with respect to each of
AFE and the Subsidiaries for taxable or reporting periods ended on or after
Seller’s Ownership Period, (B) indicates the most recent income, franchise or
similar tax return for each relevant jurisdiction for which an audit has been
completed or the statute of limitations has lapsed and (C) indicates all tax
returns or certifications or disclosures filed, including those required under
the Financial Agreement, that currently are the subject of audit; and

 

(4)       Seller has delivered to Purchaser correct and complete copies of all
federal, state and foreign income, franchise and similar tax returns,
examination reports and statements of deficiencies assessed against or agreed to
by AFE or any Subsidiary during Seller’s Ownership Period and (iii) Seller has
delivered to Purchaser a true and complete copy of any tax sharing or allocation
agreement or arrangement involving AFE or any Subsidiary and a true and complete
description of any such unwritten or informal agreement or arrangement.

 

39

--------------------------------------------------------------------------------

 

9.1.24                  Undisclosed Liabilities.  There is no basis for any
present action, suit, proceeding, hearing, investigation, charge, complaint,
claim or demand against AFE or any of  the Subsidiaries (as applicable) giving
rise to any liability, except for (i) liabilities set forth on the Financial
Statements and (ii) the Permitted Liabilities.

 

9.1.25                  Collective Bargaining and Employee Plans.  Neither
Seller, AFE nor any of the Subsidiaries is a party to any collective bargaining
or similar agreement with respect to the Real Property or Improvements. As of
the date hereof, there are no employee benefit plans or arrangements with
respect to AFE or the Subsidiaries.

 

9.1.26                  Second Street Option.  The Second Street Option is still
in full force and effect.  Neither Seller, AFE nor any of the Subsidiaries has
received any notice under the Second Street Option purporting to exercise any
right thereunder.  To Seller’s knowledge, no dispute or claim exists between the
parties to the Second Street Option.

 

9.2                                 Purchaser’s Representations and Warranties. 
Purchaser represents and warrants to Seller that:

 

9.2.1                        Organization and Authority.  Purchaser is validly
existing as a limited liability company in good standing in the State of
Delaware. Subject to obtaining approval of Purchaser’s Board of Directors prior
to Purchaser’s delivery of the Due Diligence Waiver Notice to Seller pursuant to
Section 4.3.1 hereof, (a) Purchaser has the full right and authority and has
obtained any and all consents required to enter into this Agreement and to
consummate or cause to be consummated the transactions contemplated hereby, and
(b) this Agreement has been, and all of the documents to be delivered by
Purchaser at the Closing will be, authorized and properly executed and
constitute, or will constitute, as appropriate, the valid and binding obligation
of Purchaser, enforceable in accordance with their terms.

 

9.2.2                        No Conflicts.  The execution, delivery and
performance by Purchaser of this Agreement and the instruments referenced herein
and the transaction contemplated hereby will not conflict with, or with or
without notice or the passage of time or both, result in a breach of, violate
any term or provision of, or constitute a default under any articles of
formation, bylaws, partnership agreement (oral or written), operating agreement,
indenture, deed of trust, mortgage, contract, agreement, judicial or
administrative order, or any law to which Purchaser is bound.

 

9.2.3                        Consents; Binding Obligations.  Except as set forth
in Section 9.2.1, (a) no approval or consent is required from any person
(including any partner, shareholder, member, creditor, investor or governmental
body) for Purchaser to execute, deliver or perform this Agreement or the other
instruments contemplated hereby or for Purchaser to consummate the transaction
contemplated hereby, and (b) this Agreement and all documents required hereby to
be executed by Purchaser are and shall be valid, legally binding obligations of
and enforceable against Purchaser in accordance with their terms.

 

9.2.4                        Pending Actions.  There is no action or proceeding
pending or, to Purchaser’s knowledge, threatened against Purchaser which
challenges or impairs Purchaser’s ability to execute or perform its obligations
under this Agreement.

 

40

--------------------------------------------------------------------------------


 

9.2.5                        ERISA.  (a) Purchaser is neither (i) an “employee
benefit plan” (as defined in Section 3(3) of the Employment Retirement Income
Security Act of 1974, as amended (“ERISA”)) which is subject to Title I of ERISA
(an “ERISA Plan”), nor (ii) a “plan” (as defined in Section 4975(e)(1) of the
Internal Revenue Code of 1986, as amended (the “Code”)) which is subject to
Section 4975 of the Code (a “Code Plan”); (b) the assets of Purchaser do not
constitute “plan assets” (as defined in Section 3(42) of ERISA) of one or more
ERISA Plans or Code Plans (“Plan Assets”) because, at the time of the Closing,
the stock of Purchaser’s parent constitutes “publicly offered securities” (as
defined in 29 C.F.R. Section 2510.3-101(b)(2)), which parent owns one hundred
percent (100%) of the issued and outstanding equity of Purchaser; (c) Purchaser
is not using Plan Assets in the performance or discharge of its obligations
under this Agreement; (d) Purchaser is not a “governmental plan” (within the
meaning of Section 3(32) of ERISA) and assets of Purchaser do not constitute
plan assets of one or more such plans; and (e) transactions by or with Purchaser
are not in violation of state statutes applicable to Purchaser regulating
investments of and fiduciary obligations with respect to governmental plans.

 

9.2.6                        Prohibited Persons and Transactions.  Neither
Purchaser nor any of its affiliates is, nor will they become, a person or entity
with whom U.S. persons or entities are restricted from doing business under
regulations of OFAC (including those named on OFAC’s Specially Designated and
Blocked Persons List) or under any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and will not engage in any dealings or
transactions or be otherwise associated with such persons or entities.

 

9.2.7                        Availability of Funds.  Subject to obtaining the
financing contemplated by either (x) the Term Financing Commitment, (y) the GE
Bridge Loan and the Mezzanine Loan or (z) the Bridge Loan and the Mezzanine Loan
as provided in Section 4.3.2, Purchaser currently has available and will at the
Closing have available sufficient funds to pay the Purchase Price and to pay any
and all other amounts payable by Purchaser pursuant to this Agreement and to
effect the transactions contemplated hereby.

 

9.3                                 Survival of Representations and Warranties. 
The representations and warranties set forth in this ARTICLE 9 are made as of
the Effective Date, are remade as of the Closing Date (subject to update for
Updated Property Information pursuant to Section 4.4 and, changes that are not
the result of a breach by Seller or Purchaser or any of their covenants in this
Agreement), and shall not be deemed to be merged into or waived by the
instruments of Closing, but shall survive the Closing for a period of nine
(9) months (the “Survival Period”).  Terms such as “to Seller’s knowledge,”
“to the best of Seller’s knowledge” or like phrases mean the actual knowledge of
the following persons: Barclay Jones, Executive Vice President, Michael Dorsch,
Executive Vice President, Samantha Garbus, Senior Vice President, Nancy
Zoeckler, Senior Vice President, Mary-Beth Roselle, Senior Vice President, Scott
Quigle, Vice President, Carrie Crain, Vice President and persons whose names are
set forth on Schedule 9.3 (the foregoing persons are referred to herein
collectively as, the “Seller’s Representatives”), without any duty of inquiry or
investigation except in connection with such persons’ review of the
representations and warranties of Seller set forth in Section 9.1 hereof as
provided in Section 9.1.13 hereof; provided that so qualifying Seller’s
knowledge shall in no event give rise to any

 

41

--------------------------------------------------------------------------------


 

personal liability on the part of Seller’s Representatives, or any of them, or
any other officer or employee of Seller, on account of any breach of any
representation or warranty made by Seller herein.  Said terms do not include
constructive knowledge, imputed knowledge or knowledge Seller or such persons do
not have but could have obtained through further investigation or inquiry.  No
financial advisor, broker, agent, or party other than Seller is authorized to
make any representation or warranty for or on behalf of Seller.  Subject to
Section 9.4, each party shall have the right to bring an action against the
other on the breach of a representation or warranty or covenant hereunder or in
the documents delivered by Seller at the Closing, but only on the following
conditions: (1) the party bringing the action for breach first learns of the
breach after Closing and files such action within the Survival Period,
(2) Seller shall not have the right to bring a cause of action for a breach of a
representation or warranty or covenant unless the damage to Seller on account of
such breach (individually or when combined with damages from other breaches
including damages on account of breaches by Purchaser under the Portfolio
Purchase and Sale Agreement) equals or exceeds $5,000,000, in which event
Purchaser shall be liable to Seller for one-half of all such damage up to
$5,000,000 and for all damage above $5,000,000, and (3) Purchaser shall not have
the right to bring a cause of action for a breach of a representation or
warranty or covenant unless the damage to Purchaser on account of such breach
(individually or in the aggregate) equals or exceeds (i) $2,000,000 if such
breach relates to the Real Property, the Improvements and the Membership
Interests, in which event Seller shall be liable to Purchaser for one-half of
all such damage up to $2,000,000 and for all such damage above $2,000,000 with
respect to the Real Property, the Improvements and the Membership Interests or
(ii) $5,000,000 for the Real Property, the Improvements, the Membership
Interests and the Portfolio Property, in which event Seller shall be liable
(without duplication of any claims made pursuant to subclause (i) of this clause
(3)) to Purchaser for one-half of all such damage up to $5,000,000 and for all
such damage above $5,000,000 with respect to the Property, the Membership
Interests and the Portfolio Property, subject to the further provisions of this
Section 9.3.  Neither party shall have any liability after Closing for the
breach of a representation or warranty or covenant hereunder of which the other
party hereto had actual knowledge as of Closing.  Notwithstanding any other
provision of this Agreement, any closing deliveries of Seller contemplated by
this Agreement: (a) subject to Section 9.4 and other than Leasing Costs, or any
rights which Purchaser might otherwise have at law, equity, or by statute,
whether based on contract or some other claim, Purchaser agrees that any
liability of Seller to Purchaser pursuant to this Section 9.3 and any liability
of Portfolio Seller pursuant to Section 9.3 of the Portfolio Purchase and Sale
Agreement will in the aggregate be limited to five percent (5%) of the aggregate
Purchase Price of the Membership Interests and the Portfolio Property and
(b) there shall be no threshold or limitation or limitation on survival on
Seller’s obligation to pay or credit Purchaser for Leasing Costs payable by
Seller under Section 8.5 (and the corresponding representation in Section 9.1.5
regarding Leasing Costs), whether or not the obligations to pay any Leasing
Costs first becomes known to Purchaser before, at or after the Closing; i.e.,
Seller shall pay or credit Purchaser for Leasing Costs payable by Seller under
Section 8.5 (and the corresponding representation in Section 9.1.5 regarding
Leasing Costs) regardless of the amount thereof and regardless of when the
Leasing Cost becomes known to Purchaser.  In no event shall either party be
liable to the other party for incidental, consequential, or punitive damages as
a result of the breach of any or all representations or warranties set forth in
this Agreement.  The provisions of this Section 9.3 shall survive the Closing. 
Any breach of a representation or warranty or covenant that occurs prior to
Closing shall be governed by ARTICLE 10.

 

42

--------------------------------------------------------------------------------


 

9.4                                 Company Representations.  Anything in this
Agreement to the contrary notwithstanding, including Section 9.3, (i) there
shall be no cap or floor on liability and Purchaser shall not share in such
liability pursuant to Section 9.3, for any misrepresentation or other breach of
any representation or warranty contained in the following subsections of this
Agreement and such subsections shall survive the Closing without limitation:
Sections 9.1.1, 9.1.2, 9.1.3, 9.1.4, 9.1.14, 9.1.17, 9.1.18, 9.1.20, 9.1.22 and
9.1.23, (ii) there shall be no cap or floor on liability and the Survival Period
shall be two (2) years from Closing and Purchaser shall not share in such
liability pursuant to Section 9.3, for any misrepresentation or other breach of
any representation or warranty contained in the following subsections of this
Agreement: Sections 9.1.15, 9.1.19, 9.1.21 and 9.1.24, and (iii) the Survival
Period for Section 9.1.12 shall be two (2) years from Closing and remain subject
to the caps, floors, and sharing of liability as set forth in Section 9.3 (items
(i), (ii) and (iii) of this Section 9.4 are referred to herein collectively as,
the “Company Representations”), subject to the applicable statues of
limitation.  Seller and iStar (“Indemnitor”) shall each indemnify Purchaser and
hold Purchaser harmless from and against, any and all claims, liabilities,
damages, losses, costs or expenses (including reasonable attorneys’ fees)
incurred by Purchaser arising from the Company Representations. This Section 9.4
shall survive the Closing.

 

ARTICLE 10
DEFAULT AND REMEDIES

 

10.1                           Seller’s Remedies.  If Purchaser defaults on its
obligations hereunder or under the Portfolio Purchase and Sale Agreement at or
prior to Closing for any reason, or if prior to Closing any one or more of
Purchaser’s representations or warranties or covenants hereunder, or under the
Portfolio Purchase and Sale Agreement, are breached in any material respect that
impairs Purchaser’s ability to close under this Agreement or under the Portfolio
Purchase and Sale Agreement and such default or breach is not cured by the
earlier of the third (3rd) Business Day after written notice thereof from Seller
or the Closing Date (except no notice or cure period shall apply if Purchaser
fails to consummate the purchase of the Membership Interests hereunder or the
Portfolio Property pursuant to the Portfolio Purchase and Sale Agreement),
Seller shall be entitled, as its sole remedy hereunder (except as provided in
Sections 4.10, 8.8, 10.3 and 10.4 hereof), to terminate this Agreement and
recover the Earnest Money as liquidated damages and not as penalty, in full
satisfaction of claims against Purchaser hereunder.  Seller and Purchaser agree
that Seller’s damages resulting from Purchaser’s default are difficult, if not
impossible, to determine and the Earnest Money is a fair estimate of those
damages which has been agreed to in an effort to cause the amount of such
damages to be certain.  Notwithstanding anything in this Section 10.1 to the
contrary, in the event of Purchaser’s default or a termination of this
Agreement, Seller shall have all remedies available at law or in equity in the
event Purchaser or any party related to or affiliated with Purchaser is
asserting any claims or right to the Membership Interests, the Real Property or
the Improvements that would otherwise delay or prevent Seller from having clear,
indefeasible and marketable title to the Membership Interests, the Real Property
or the Improvements.  In all other events Seller’s remedies shall be limited to
those described in this Section 10.1 and Sections 4.10, 8.8, 10.3 and 10.4
hereof.  If Closing is consummated, Seller shall have all remedies available at
law or in equity in the event Purchaser fails to perform any obligation of
Purchaser under this Agreement. IN NO EVENT SHALL PURCHASER’S DIRECT OR INDIRECT
PARTNERS, SHAREHOLDERS, MEMBERS, MANAGERS, OWNERS OR AFFILIATES, ANY OFFICER,
MANAGER, DIRECTOR,

 

43

--------------------------------------------------------------------------------


 

EMPLOYEE OR AGENT OF THE FOREGOING, OR ANY AFFILIATE OR CONTROLLING PERSON
THEREOF HAVE ANY LIABILITY FOR ANY CLAIM, CAUSE OF ACTION OR OTHER LIABILITY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE MEMBERSHIP INTERESTS, THE REAL
PROPERTY OR THE IMPROVEMENTS, WHETHER BASED ON CONTRACT, COMMON LAW, STATUTE,
EQUITY OR OTHERWISE.

 

10.2                           Purchaser’s Remedies. If Seller defaults on its
obligations hereunder, or Portfolio Seller defaults in its obligations under the
Portfolio Purchase and Sale Agreement at or prior to Closing for any reason, or
if prior to Closing any one or more of Seller’s, or, with respect to the
Portfolio Purchase and Sale Agreement, Portfolio Sellers’, representations or
warranties or covenants are breached in any material respect (subject to the
provisions of Section 4.4 hereof and of the Portfolio Purchase and Sale
Agreement and the first Sentence of Section 9.3 hereof and of the Portfolio
Purchase and Sale Agreement), and such default or breach is not cured by the
earlier of the third (3rd) Business Day after written notice thereof from
Purchaser or the Closing Date (except no notice or cure period shall apply if
Seller fails to consummate the sale of the Membership Interests hereunder or
Portfolio Seller fails to consummate the sale of the Portfolio Property under
the Portfolio Purchase and Sale Agreement), Purchaser shall elect, as its sole
remedy hereunder, either to (a) terminate this Agreement by giving Seller timely
written notice of such election prior to or at Closing and recover the Earnest
Money, in which event Seller shall be liable to Purchaser for its out of pocket
expenses incurred in connection with the transaction contemplated hereby, but
not to exceed $300,000.00, (b) enforce specific performance to consummate the
sale of the Membership Interests hereunder, or (c) waive said failure or breach
and proceed to Closing without any reduction in the Purchase Price. 
Notwithstanding anything herein to the contrary, Purchaser shall be deemed to
have elected to terminate this Agreement in its entirety if Purchaser fails to
deliver to Seller written notice of its intent to proceed otherwise on or before
ten (10) Business Days following the scheduled Closing Date or, having given
notice that it intends to seek specific performance, fails to file a lawsuit
asserting such claim or cause of action in New York County, New York within two
months following the scheduled Closing Date.  EXCEPT FOR iSTAR’S POTENTIAL
LIABILITY PURSUANT TO THE MEZZANINE LOAN AND SECTION 9.4, IN NO EVENT SHALL
SELLER’S DIRECT OR INDIRECT PARTNERS, SHAREHOLDERS, MEMBERS, MANAGERS, OWNERS OR
AFFILIATES, ANY OFFICER, MANAGER, DIRECTOR, EMPLOYEE OR AGENT OF THE FOREGOING,
OR ANY AFFILIATE OR CONTROLLING PERSON THEREOF HAVE ANY LIABILITY FOR ANY CLAIM,
CAUSE OF ACTION OR OTHER LIABILITY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
THE MEMBERSHIP INTERESTS, THE REAL PROPERTY OR THE IMPROVEMENTS, WHETHER BASED
ON CONTRACT, COMMON LAW, STATUTE, EQUITY OR OTHERWISE.

 

10.3                           Attorneys’ Fees.  In the event either party
hereto employs an attorney in connection with claims by one party against the
other arising from the operation of this Agreement, the non-prevailing party
shall pay the prevailing party all reasonable fees and expenses, including
attorneys’ fees, incurred in connection with such claims.

 

10.4                           Other Expenses.  If this Agreement is terminated
due to the default of a party, then the defaulting party shall pay any fees or
charges due to Escrow Agent for holding the

 

44

--------------------------------------------------------------------------------


 

Earnest Money as well as any escrow cancellation fees or charges and any fees or
charges due to the Title Company for preparation and/or cancellation of the
Title Commitment.

 

ARTICLE 11
DISCLAIMERS, RELEASE AND INDEMNITY

 

11.1                           Disclaimers By Seller.  Except as expressly set
forth in this Agreement and/or the Closing documents, it is understood and
agreed that Seller, AFE, PXR, PXURA and PXLA and Seller’s, AFE’s, PXR’s, PXURA’s
and PXLA’s agents or employees have not at any time made and are not now making,
and they specifically disclaim, any warranties, representations or guaranties of
any kind or character, express or implied, with respect to the Membership
Interests, the Real Property and Improvements, including, but not limited to,
warranties, representations or guaranties as to (a) matters of title,
(b) environmental matters relating to the Real Property, the Improvements or any
portion thereof, including, without limitation, the presence of Hazardous
Materials in, on, under or in the vicinity of the Real Property or Improvements,
(c) geological conditions, including, without limitation, subsidence, subsurface
conditions, water table, underground water reservoirs, limitations regarding the
withdrawal of water, and geologic faults and the resulting damage of past and/or
future faulting, (d) whether, and to the extent to which the Real Property, the
Improvements or any portion thereof is affected by any stream (surface or
underground), body of water, wetlands, flood prone area, flood plain, floodway
or special flood hazard, (e) drainage, (f) soil conditions, including the
existence of instability, past soil repairs, soil additions or conditions of
soil fill, or susceptibility to landslides, or the sufficiency of any
undershoring, (g) the presence of endangered species or any environmentally
sensitive or protected areas, (h) zoning or building entitlements to which the
Real Property, the Improvements or any portion thereof may be subject, (i) the
availability of any utilities to the Real Property, the Improvements or any
portion thereof, including, without limitation, water, sewage, gas and electric,
(j) usages of adjoining property, (k) access to the Real Property, the
Improvements or any portion thereof, (l) the value, compliance with the plans
and specifications, size, location, age, use, design, quality, description,
suitability, structural integrity, operation, title to, or physical or financial
condition of the Real Property, the Improvements or any portion thereof, or any
income, expenses, charges, liens, encumbrances, rights or claims on or affecting
or pertaining to the Real Property, the Improvements or any part thereof,
(m) the condition or use of the Real Property, the Improvements or compliance of
the Real Property or the Improvements with any or all past, present or future
federal, state or local ordinances, rules, regulations or laws, building, fire
or zoning ordinances, codes or other similar laws, (n) the existence or
non-existence of underground storage tanks, surface impoundments, or landfills,
(o) any other matter affecting the stability and integrity of the Real Property
or the Improvements, (p) the potential for further development of the Real
Property or the Improvements, (q) the merchantability of the Real Property or
the Improvements or fitness of the Real Property or the Improvements for any
particular purpose, (r) the truth, accuracy or completeness of the Property
Documents or Updated Property Information, (s) tax consequences, or (t) any
other matter or thing with respect to the Real Property or the Improvements.

 

11.2                           Sale “As Is, Where Is”.  Purchaser acknowledges
and agrees that upon Closing, Seller shall sell and convey to Purchaser and
Purchaser shall accept the Membership Interests and all beneficial interests
arising therefrom “AS IS, WHERE IS, WITH ALL FAULTS,” except to the extent
expressly provided otherwise in this Agreement and any document executed

 

45

--------------------------------------------------------------------------------


 

by Seller and delivered to Purchaser at Closing.  Except as expressly set forth
in this Agreement or such Closing documents, Purchaser has not relied and will
not rely on, and Seller has not made and is not liable for or bound by, any
express or implied warranties, guarantees, statements, representations or
information pertaining to the Membership Interests, the Property or relating
thereto (including specifically, without limitation, Property information
packages distributed with respect to the Property) made or furnished by Seller,
or any property manager, real estate broker, financial advisor, agent or third
party representing or purporting to represent Seller, to whomever made or given,
directly or indirectly, orally or in writing.  Purchaser represents that it is a
knowledgeable, experienced and sophisticated purchaser of real estate and that,
except as expressly set forth in this Agreement, it is relying solely on its own
expertise and that of Purchaser’s consultants in purchasing the Membership
Interests and shall make an independent verification of the accuracy of any
documents and information provided by Seller.  Purchaser will conduct such
inspections and investigations of the Membership Interests and the Property as
Purchaser deems necessary, including, but not limited to, the physical and
environmental conditions of the Property, and shall rely upon same.  By failing
to terminate this Agreement prior to the expiration of the Inspection Period,
Purchaser acknowledges that Seller has afforded Purchaser a full opportunity to
conduct such investigations of the Membership Interests and the Property as
Purchaser deemed necessary to satisfy itself as to the Membership Interests and
the condition of the Property and the existence or non-existence or curative
action to be taken with respect to any Hazardous Materials on or discharged from
the Property, and will rely solely upon same and not upon any information
provided by or on behalf of Seller or its agents or employees with respect
thereto, other than such representations, warranties and covenants of Seller as
are expressly set forth in this Agreement.  Upon Closing, Purchaser shall assume
the risk that adverse matters, including, but not limited to, adverse physical
or construction defects or adverse environmental, health or safety conditions,
may not have been revealed by Purchaser’s inspections and investigations.
Purchaser hereby represents and warrants to Seller that: (a) Purchaser is
represented by legal counsel in connection with the transaction contemplated by
this Agreement; and (b) Purchaser is purchasing the Membership Interests for
business, commercial, investment or other similar purpose.  Purchaser waives any
and all rights or remedies it may have or be entitled to, deriving from
disparity in size or from any significant disparate bargaining position in
relation to Seller.

 

11.3                           Seller Released from Liability. Purchaser
acknowledges that it will have the opportunity to inspect the Real Property and
Improvements during the Inspection Period, and during such period, observe its
physical characteristics and existing conditions and the opportunity to conduct
such investigation and study on and of the Real Property, Improvements and
adjacent areas as Purchaser deems necessary, and, except as set forth herein or
in any Closing document, Purchaser hereby FOREVER RELEASES AND DISCHARGES Seller
from all responsibility and liability, including without limitation, liabilities
and responsibilities for the landlord’s obligations under the Leases relating to
the physical, environmental or legal compliance status of the Real Property and
Improvements, arising after the Effective Date, and liabilities under the
Comprehensive Environmental Response, Compensation and Liability Act Of 1980 (42
U.S.C. Sections 9601 et seq.), as amended (“CERCLA”), regarding the condition,
valuation, salability or utility of the Real Property, the Improvements or their
suitability for any purpose whatsoever (including, but not limited to, with
respect to the presence in the soil, air, structures and surface and subsurface
waters, of Hazardous Materials or other materials or substances that have been
or may in the future be determined to be toxic, hazardous, undesirable

 

46

--------------------------------------------------------------------------------


 

or subject to regulation and that may need to be specially treated, handled
and/or removed from the Real Property or Improvements under current or future
federal, state and local laws, regulations or guidelines, and any structural and
geologic conditions, subsurface soil and water conditions and solid and
hazardous waste and Hazardous Materials on, under, adjacent to or otherwise
affecting the Real Property or Improvements).  Except as set forth herein or in
any closing documents, Purchaser further hereby WAIVES (and by Closing this
transaction will be deemed to have WAIVED) any and all objections and complaints
(including, but not limited to, federal, state and local statutory and common
law based actions, and any private right of action under any federal, state or
local laws, regulations or guidelines to which the Real Property or Improvements
are or may be subject, including, but not limited to, CERCLA) concerning the
physical characteristics and any existing conditions of the Real Property or
Improvements, including, without limitation, the landlord’s obligations under
the Leases relating to the physical, environmental or legal compliance status of
the Real Property or Improvements, arising after the Effective Date.  Purchaser
further hereby assumes the risk of changes in applicable laws and regulations
relating to past, present and future environmental conditions on the Real
Property and Improvements and the risk that adverse physical characteristics and
conditions, including, without limitation, the presence of Hazardous Materials
or other contaminants, may not have been revealed by its investigation.

 

11.4                           “Hazardous Materials” Defined.  For purposes
hereof, “Hazardous Materials” means “Hazardous Material,” “Hazardous Substance,”
“Pollutant or Contaminant,” and “Petroleum” and “Natural Gas Liquids,” as those
terms are defined or used in Section 101 of CERCLA, and any other substances
regulated because of their effect or potential effect on public health and the
environment, including, without limitation, PCBs, lead paint, asbestos, urea
formaldehyde, radioactive materials, putrescible materials, and infectious
materials.

 

11.5                           Intentionally Deleted.

 

11.6                           Survival.  The terms and conditions of this
ARTICLE 11 shall expressly survive the Closing, and shall not merge with the
provisions of any closing documents.

 

Purchaser acknowledges and agrees that the disclaimers and other agreements set
forth herein are an integral part of this Agreement and that Seller would not
have agreed to sell the Membership Interests to Purchaser for the Purchase Price
without the disclaimers and other agreements set forth above.

 

ARTICLE 12
MISCELLANEOUS

 

12.1                           Parties Bound; Assignment.  This Agreement, and
the terms, covenants, and conditions herein contained, shall inure to the
benefit of and be binding upon the heirs, personal representatives, successors,
and assigns of each of the parties hereto.  Purchaser may, at Purchaser’s sole
cost and expense and at no cost or expense to Seller, assign its rights under
this Agreement upon the following conditions: (a) the assignee of Purchaser must
be (i) an entity controlling, controlled by, or under common control with
Purchaser or (ii) an entity advised by an affiliate of Purchaser’s advisor,
Dividend Capital Total Advisors LLC, (b) all of the Earnest Money must have been
delivered in accordance herewith, (c) the Inspection Period shall have (or

 

47

--------------------------------------------------------------------------------


 

be deemed to have) ended, (d) the assignee of Purchaser shall assume all
obligations of Purchaser hereunder, but Purchaser shall remain primarily liable
for the performance of Purchaser’s obligations, (e) a copy of the fully executed
written assignment and assumption agreement shall be delivered to Seller at
least five (5) Business Days prior to Closing, (f) the requirements in
Section 12.17 are satisfied and (g) such assignment shall in no event delay the
Closing.

 

12.2                           Headings.  The article, section, subsection,
paragraph and/or other headings of this Agreement are for convenience only and
in no way limit or enlarge the scope or meaning of the language hereof.

 

12.3                           Invalidity and Waiver.  If any portion of this
Agreement is held invalid or inoperative, then so far as is reasonable and
possible the remainder of this Agreement shall be deemed valid and operative,
and, to the greatest extent legally possible, effect shall be given to the
intent manifested by the portion held invalid or inoperative.  The failure by
either party to enforce against the other any term or provision of this
Agreement shall not be deemed to be a waiver of such party’s right to enforce
against the other party the same or any other such term or provision in the
future.

 

12.4                           Governing Law.  This Agreement shall be governed
in all respects, including validity, construction, interpretation and effect, by
the laws of the State of New York, without giving effect to its principles or
rules of conflict of laws to the extent such principles or rules would require
or permit the application of the laws of another jurisdiction.  Each of
Purchaser and Seller hereby (i) irrevocably submits to the jurisdiction of the
courts of the State of New York and the Federal courts of the United States of
America located in the State, City and County of New York for the purpose of any
action or proceeding arising out of this Agreement or any of the transactions
contemplated by this Agreement, (ii) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court, and (iii) agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than a New York state court or federal court located in the State, City
and County of New York.  Each of Purchaser and Seller hereby consents to and
grants any such court jurisdiction over the person of such party and over the
subject matter of any such dispute and agrees that mailing of process or other
papers in connection with any such action or proceeding in the manner provided
in Section 12.10, or in such other manner as may be permitted by law, shall be
valid and sufficient service thereof on such party.

 

12.5                           Survival.  The provisions of this Agreement that
contemplate performance after the Closing and the obligations of the parties not
fully performed at the Closing (other than any unfulfilled closing conditions
which have been waived or deemed waived by the other party) shall survive the
Closing and shall not be deemed to be merged into or waived by the instruments
of Closing.

 

12.6                           Entirety and Amendments.  This Agreement embodies
the entire agreement between the parties and supersedes all prior agreements and
understandings relating to the Membership Interests, the Real Property or the
Improvements, except that letter of intent dated April 2, 2010 between iStar, on
behalf of Seller, and Purchaser shall survive the execution of this

 

48

--------------------------------------------------------------------------------


 

Agreement to the extent of the exclusivity obligations and covenants under such
letter.  This Agreement may be amended or supplemented only by an instrument in
writing executed by the party against whom enforcement is sought.  All Schedules
and Exhibits hereto are incorporated herein by this reference for all purposes.
All information disclosed on any one Schedule and not disclosed on the other
Schedules shall, to the extent applicable, be deemed to be disclosed on such
other Schedules.

 

12.7                           Time.  Time is of the essence in the performance
of this Agreement.

 

12.8                           Intentionally Omitted.

 

12.9                           No Electronic Transactions.  The parties hereby
acknowledge and agree this Agreement shall not be executed, entered into,
altered, amended or modified by electronic means.  Without limiting the
generality of the foregoing, the parties hereby agree the transactions
contemplated by this Agreement shall not be conducted by electronic means,
except as specifically set forth in the “Notices” section of this Agreement.

 

12.10                     Notices.  All notices required or permitted hereunder
shall be in writing and shall be served on the parties at the addresses set
forth in Section 1.3.  Any such notices shall, unless otherwise provided herein,
be given or served (a) by depositing the same in the United States mail, postage
paid, certified and addressed to the party to be notified, with return receipt
requested, (b) by overnight delivery using a nationally recognized overnight
courier, (c) by personal delivery, or (d) by Portable Document Format (PDF) so
long as a copy thereof is also sent by one of the other delivery methods set
forth in Sections 12.10(a), (b) or (c).  Notice given in accordance herewith for
all permitted forms of notice other than by electronic mail, shall be effective
upon the earlier to occur of actual delivery to the address of the addressee or
refusal of receipt by the addressee.  In no event shall this Agreement be
altered, amended or modified by electronic mail or electronic record.  A party’s
address may be changed by written notice to the other party; provided, however,
that no notice of a change of address shall be effective until actual receipt of
such notice.  Copies of notices are for informational purposes only, and a
failure to give or receive copies of any notice shall not be deemed a failure to
give notice.  Notices given by counsel to the Purchaser shall be deemed given by
Purchaser and notices given by counsel to the Seller shall be deemed given by
Seller.

 

12.11                     Construction.  The parties acknowledge that the
parties and their counsel have reviewed and revised this Agreement and agree
that the normal rule of construction to the effect that any ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any exhibits or amendments hereto.

 

12.12                     Calculation of Time Periods; Business Day.  Unless
otherwise specified, in computing any period of time described herein, the day
of the act or event after which the designated period of time begins to run is
not to be included and the last day of the period so computed is to be included,
unless such last day is not a Business Day, in which event the period shall run
until the end of the next day which is a Business Day.  The last day of any
period of time described herein shall be deemed to end at midnight local time in
New York, New York.  As used herein, the term “Business Day” means any day that
is not a Saturday, Sunday or legal holiday for national banks in the City of New
York, New York or Colorado.

 

49

--------------------------------------------------------------------------------

 

12.13                     Execution in Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original, and all of such counterparts shall constitute one Agreement.

 

12.14                     Recordation.  Without the prior written consent of
Seller, there shall be no recordation of either this Agreement or any memorandum
hereof, or any affidavit pertaining hereto, and any such recordation of this
Agreement or memorandum or affidavit by Purchaser without the prior written
consent of Seller shall constitute a default hereunder by Purchaser, whereupon
Seller shall have the remedies set forth in Section 10.1 hereof.  In addition to
any such remedies, Purchaser shall be obligated to execute an instrument in
recordable form releasing this Agreement or memorandum or affidavit, and
Purchaser’s obligations pursuant to this Section 12.14 shall survive any
termination of this Agreement as a surviving obligation.

 

12.15                     Further Assurances.  In addition to the acts and deeds
recited herein and contemplated to be performed, executed and/or delivered by
either party at Closing, each party agrees to perform, execute and deliver, but
without any obligation to incur any additional liability or expense, on or after
the Closing any further deliveries and assurances as may be reasonably necessary
to consummate the transactions contemplated hereby or to further perfect the
transfer of the Membership Interests to Purchaser.

 

12.16                     Discharge of Obligations.  The acceptance of the
Assignment and Assumption of Membership Interests by Purchaser shall be deemed
to be a full performance and discharge of every representation and warranty made
by Seller herein and every agreement and obligation on the part of Seller to be
performed pursuant to the provisions of this Agreement, except those which are
herein specifically stated to survive Closing.

 

12.17                     ERISA.  Under no circumstances shall Purchaser have
the right to assign this Agreement to any person or entity owned or controlled
by an “employee benefit plan” (as defined in Section 3(3) of ERISA) if Seller’s
sale of the Membership Interests to such person or entity would, in the
reasonable opinion of Seller’s ERISA advisors or consultants, create or
otherwise cause a “prohibited transaction” under ERISA or any other applicable
law with an effect similar to that of Section 406 of ERISA including, but not
limited to, Section 4975 of the Code (each such law, a “Similar Law”). In the
event Purchaser assigns this Agreement or transfers any ownership interest in
Purchaser, and such assignment or transfer would make the consummation of the
transaction hereunder a “prohibited transaction” under ERISA or any Similar Law
and would therefore either (a) necessitate the termination of this Agreement, or
(b) cause Seller to incur liability under ERISA or such Similar Law if the
transaction were consummated, then, in either case, notwithstanding any contrary
provision which may be contained herein, Seller shall have the right to
terminate this Agreement and Escrow Agent shall immediately direct any Earnest
Money previously deposited by Purchaser with Escrow Agent in accordance with
Section 3.4 hereof and thereafter the parties hereto shall have no further
rights or obligations hereunder, except for rights and obligations which, by
their terms, survive the termination hereof.  Anything in this Section 12.17 to
the contrary notwithstanding, Seller shall have no right to terminate this
Agreement under this Section 12.17 if Purchaser’s assignee expressly reaffirms
in a writing addressed to Seller the representation in Section 9.2.5.

 

50

--------------------------------------------------------------------------------


 

12.18                     No Third Party Beneficiary.  The provisions of this
Agreement and of the documents to be executed and delivered at Closing are and
will be for the benefit of Seller and Purchaser only and are not for the benefit
of any third party, and accordingly, no third party shall have the right to
enforce the provisions of this Agreement or of the documents to be executed and
delivered at Closing, except that a tenant of the Real Property or Improvements
may enforce Purchaser’s indemnity obligation under Section 4.10 hereof.

 

12.19                     Reporting Person.  Purchaser and Seller hereby
designate First American as the “reporting person” pursuant to the provisions of
Section 6045(e) of the Internal Revenue Code of 1986, as amended.

 

12.20                     Post-Closing Access.  From and after the Closing, the
Purchaser will, at Seller’s sole cost and expense, permit Seller and Seller’s
agents and representatives access (and will permit copying of materials
pertaining to the period prior to the Closing), during business hours from time
to time, to the Lease Files and other Real Property-related information upon
reasonable advance notice to the Purchaser.  This Section 12.20 shall survive
the Closing.

 

12.21                     Waiver of Jury Trial.  SELLER AND PURCHASER HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS AGREEMENT OR ANY OF
THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN SELLER AND PURCHASER RELATING TO THE
SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY RELATED
TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN SELLER
AND PURCHASER.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF
ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT
LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS).  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT, ANY RELATED DOCUMENTS, OR ANY OTHER DOCUMENTS OR AGREEMENTS RELATING
TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY RELATED TRANSACTIONS. 
IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO
A TRIAL BY THE COURT.

 

12.22                     Information and Audit Cooperation. Within 75 days
after the Closing Date, Seller, at Purchaser’s sole cost and expense and at no
cost or expense to Seller, shall allow Purchaser’s auditors access to the books
and records of Seller relating to the operation of the Real Property and
Improvements for the three (3) year period prior to the Closing Date to enable
Purchaser to comply with any financial reporting requirements applicable to
Purchaser, upon at least three (3) Business Days prior written notice to Seller.
In addition, Seller shall provide Purchaser’s designated independent auditors a
representation letter regarding the books and records of the Real Property and
Improvements in substantially the form attached hereto as Exhibit H.

 

51

--------------------------------------------------------------------------------


 

12.23                     Bulk Sales Laws.

 

12.23.1                        Seller shall indemnify, defend and hold Purchaser
harmless of and from any and all liabilities, claims, demands and expenses of
any kind or nature that arise out of the failure of Seller to comply with the
requirements of NJSA 54:50-38 et. seq.

 

12.23.2                        This Section 12.23 shall survive the Closing.

 

[SIGNATURE PAGES, SCHEDULES AND EXHIBITS TO FOLLOW]

 

52

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO AGREEMENT OF
PURCHASE AND SALE
BY AND BETWEEN
iSTAR HARBORSIDE LLC,
AS SELLER
AND
TRT ACQUISITIONS LLC,
AS PURCHASER

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written below.

 

PURCHASER:

 

 

 

TRT ACQUISITIONS LLC, a Delaware limited liability company

 

 

 

By:

DCTRT Real Estate Holdco LLC, Its Sole Member

 

 

 

 

 

By:

Dividend Capital Total Realty Operating Partnership LP, Its Sole Member

 

 

 

 

 

 

 

By:

Dividend Capital Total Realty Trust Inc., Its General Partner

 

 

 

 

 

 

 

 

 

By:

/s/ Greg Moran

 

 

 

 

Name:

Greg Moran

 

 

 

 

Title:

SVP

 

 

 

 

Date: May 3, 2010

 

 

 

SELLER:

 

 

 

iSTAR HARBORSIDE LLC, a Delaware limited liability company

 

 

 

By:

iStar Harborside Member LLC, a Delaware limited liability company, its Managing
Member

 

 

 

 

 

By:

/s/ Samantha K. Garbus

 

 

Name:

Samantha K. Garbus

 

 

Title:

Senior Vice President

 

 

Date: May 3, 2010

 

 

--------------------------------------------------------------------------------


 

AGREED TO FOR PURPOSES OF SECTION 4.3.2 AND 9.4:

 

iSTAR FINANCIAL INC., a Maryland corporation

 

 

 

By:

/s/ Samantha K. Garbus

 

Name:

Samantha K. Garbus

 

Title:

Senior Vice President

 

Date: May 3, 2010

 

 

--------------------------------------------------------------------------------
